Opinión disidente emitida, en etapa de reconsideración, por el
Juez Asociado Señor Rebollo López.
“La capacidad del hombre para la justicia hace la democracia posible, pero la inclinación del hombre por la injusticia hace la democracia necesaria.” (Traducción nuestra.)(1)
La fe de la ciudadanía en el sistema de justicia que impera en un país democrático como el nuestro resulta ser imprescindible para el bienestar general del mismo. Dicho sistema necesaria-*790mente tiene que estar cimentado sobre principios de decencia y buena fe. Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585 (1981). De ello no ser así, el resultado inevitable lo es la injusticia.
Cuando, desafortunadamente, el Estado actúa con total abs-tracción de dichos principios, o cuando existe fundada duda sobre si así ha actuado, este Tribunal, como celoso guardián de los derechos constitucionales de nuestros ciudadanos, tiene que estar siempre presto y decidido a repudiar cualquier actuación oficial que adolezca de esa falla.
La omisión de este Tribunal de rechazar y condenar la actuación del Estado en el presente caso lo ha llevado a la confirmación de las sentencias apeladas; la consecuencia de la cual lamentablemente resulta ser la comisión de una injusticia contra los apelantes Lydia Echevarría Rodríguez y David López Watts.
HH
El pasado 25 de abril de 1991, al solitariamente disentir de la opinión que emitiera una mayoría absoluta de los integrantes del Tribunal en el presente caso, expresamos:
La muerte de uno de nuestros conciudadanos, ocurrida como consecuencia de la comisión de unos hechos delictivos, en adición a un profundo sentimiento de pena y coraje, causa en los demás ciudadanos sentimientos de frustración y de responsabilidad; lo anterior, no hay duda, debido a que la continua repetición de hechos delictivos significa que el sistema de gobierno bajo el cual convivimos no está funcionando adecuada y correctamente. Cuando la víctima de esos hechos delictivos ha sido nuestro amigo, dichos sentimientos se acrecientan. Es por ello que la muerte del Sr. Luis Vigoreaux, Q.E.ED., produjo en nuestra ciudadanía emociones y sentimientos tan fuertes. A través de la radio y la televisión el señor Vigoreaux, quien dedicó su vida a entretener y alegrar la existencia de los demás, se convirtió en parte integral de la vida de todos los ciudadanos de este País. Su muerte, sin duda, constituyó para la ciudadanía el deceso de un amigo.
Ello no obstante, no podemos brindarle nuestra conformidad a la opinión que en el día de hoy emite una mayoría de los integrantes *791del Tribunal en los casos de epígrafe; Opinión mayoritaria mediante la cual este Tribunal confirma las convicciones y sentencias que se decretaron e impusieron, en el Tribunal Superior de Puerto Rico, Sala de San Juan, a los apelantes Lydia Echevarría Rodríguez y David López Watts. Si trágica y sentida fue la muerte del señor Vigoreaux, desafortunada en extremo fue la conducta observada por el Estado en la investigación y el procesamiento de los alegados responsables del mencionado y vicioso hecho delictivo, conducta del Estado que culminó en las convicciones y sentencias que hoy están ante nuestra consideración; convicciones y sentencias que, en el caso particular de la apelante Lydia Echevarría, resultan ser inclusive nulas.
i — 1
Bajo nuestro sistema republicano de gobierno, la Rama Ejecutiva tiene la obligación constitucional de poner en vigor y de velar por que se cumplan —a través de su Departamento de Justicia— las leyes que aprueba la Rama Legislativa. La tercera rama de gobierno, la Rama Judicial, tiene la obligación de resolver si esa legislación cumple con todos y cada uno de los mandatos de la Constitución del Estado Libre Asociado de Puerto Rico y si la Rama Ejecutiva —el “Estado”— ha ejercido su obligación de poner en vigor dicha legislación acorde con las referidas disposiciones cons-titucionales y las demás leyes que componen nuestro ordenamiento jurídico. Este Tribunal, en consecuencia, es el máximo custodio y defensor de la pureza y corrección que debe imperar en la implantación de las leyes por parte del Estado y en los procedi-mientos judiciales que se llevan a cabo en los tribunales de instancia de nuestro País.
La opinión mayoritaria emitida, al confirmar las sentencias apeladas, avala y condona una de las páginas más tristes y lamentables en nuestra historia de pueblo civilizado en lo concer-niente a la observancia de los derechos civiles de nuestros ciuda-danos y al derecho de todo acusado a tener un juicio justo e imparcial, derechos garantizados por la Constitución del Estado Libre Asociado de Puerto Rico y la Constitución de los Estados Unidos de América. Al así actuar, esa mayoría pasa totalmente por alto el hecho de que “el Estado”, y el Departamento de Justicia que lo representa en los procesos criminales, desde un punto de vista “jurídico e histórico” son uno sólo; esto es, el Estado y sus *792instituciones son un ente continuo que no es afectado por los cambios en el “personal” directivo de la Rama Ejecutiva que ocurren como consecuencia del advenimiento al escenario político de nuevas administraciones de gobierno.
En relación con la fase investigativa y procesal de los casos ante nuestra consideración, la actuación y conducta observada por el “Estado”, y su Departamento de Justicia, es una que verdadera-mente resulta difícil de aceptar por aquellos que, desde este estrado apelativo, tenemos la difícil y sensitiva encomienda de impartir justicia en nuestro País. Nuestro ordenamiento jurídico provee un procedimiento para que el culpable de la comisión de unos hechos delictivos pague por su conducta antisocial y criminal. Ese mismo ordenamiento sin embargo, garantiza a todo ciudadano residente en nuestro País —no importa su origen, condición social, color o raza— que ese procedimiento criminal pautado será uno justo e imparcial donde el propio “Estado” viene en la obligación de garantizarle un debido procedimiento de ley; ello independientemente de la grave-dad de los hechos delictivos que se le imputen haber cometido a ese ciudadano.
El procedimiento a que fueron sometidos los aquí apelantes es un vivo ejemplo de uno totalmente viciado desde sus comienzos hasta su final. El mismo fue uno donde muchos de los funcionarios, depositarios de la grave responsabilidad de garantizar unos dere-chos constitucionales, aparentemente antepusieron sus intereses personales y políticos al objetivo y propósito de todo proceso criminal: la búsqueda de la verdad y el castigo del culpable en un proceso justo e imparcial donde se ha observado el debido procedi-miento de ley. Todo lo que se necesita para poderse uno percatar de los graves errores cometidos, y de lo viciado, del procedimiento seguido a nivel de instancia, es una simple lectura de la opinión mayoritaria emitida. Ello resulta ser tan flagrante y aparente que realmente no hay necesidad de señalarlo y destacarlo.
Es debido a esta situación que —no obstante la horrible forma y manera en que la víctima en el presente caso fue privada de su vida, y de la posibilidad de herir las sensibilidades de las distintas personas que participaron a lo largo de todo el procedimiento— no podemos permanecer en silencio ante lo que consideramos un desvarío de la justicia. Es por ello que disentimos. (Énfasis en el original.) Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 382-384 (1991).
*793La completa y correcta comprensión de lo antes aseverado hace necesario que hagamos una breve relación de los hechos —desde un punto de vista procesal— que precedieron a la radicación de los recursos de apelación hoy ante nuestra conside-ración.
La muerte del Sr. Luis Vigoreaux ocurrió el día 17 de enero de 1983 en un paraje solitario —conocido como “sector Los Gua-nos”— de Cupey, Puerto Rico. Su cuerpo, sin vida y carbonizado, fue descubierto horas más tarde. En relación con dichos hechos delictivos, el Estado originalmente sometió, para la determina-ción de causa probable para arresto, unos formularios de denuncia ante un magistrado el día 2 de septiembre de 1984 contra, entre otros, los ciudadanos Lydia Echevarría Rodríguez y los herma-nos Rubén y Jorge Jaime Guadalupe Núñez por los delitos de conspiración, secuestro agravado, asesinato en primer grado e infracción a los Arts. 4, 6 y 7 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 414, 416 y 417. La determinación de causa probable para arresto que en dicho día se hiciera contra los mencionados imputados estuvo, principalmente, basada en el testimonio de Juan Orlando Sepulveda, conocido por “Bronco”.
La apelante Lydia Echevarría Rodríguez fue arrestada al otro día, esto es, el día 3 de septiembre de 1984 en una residencia localizada en la Urbanización University Gardens, Río Piedras, Puerto Rico. En dicho arresto —el cual fue televisado a todo Puerto Rico por varias estaciones de televisión— intervinieron agentes del Negociado de Investigaciones Especiales del Depar-tamento de Justicia de Puerto Rico (N.I.E.) y el propio Secretario de dicho departamento, el Ledo. Nelson Martínez Acosta.
El testigo principal del Estado en la vista preliminar que, con relación a los delitos graves, requiere la Regla 23 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, lo fue el mencionado Juan Orlando Sepúlveda, c/p “Bronco”. En síntesis, la versión de “Bronco” fue a los efectos de que la señora Echevarría Rodríguez había sido la “autora intelectual” del asesinato, pagándole ella a él *794y a los hermanos Guadalupe una determinada suma de dinero para que ellos llevaran a cabo el asesinato; hecho que realizaron, conforme la declaración de dicho testigo, en la propia residencia de la señora Echevarría Rodríguez. Determinada causa probable por los delitos antes indicados al amparo de las disposiciones de la citada Regla 23 de Procedimiento Criminal, el Ministerio Fiscal radicó el 6 de diciembre de 1984 los correspondientes pliegos acusatorios —Criminales Núms. G-84-3149 al G-84-3166— contra las antes mencionadas personas ante el Tribunal Superior de Puerto Rico, Sala de San Juan.
En lo que específicamente concierne a la señora Echevarría Rodríguez, el acto de lectura de acusación se llevó a cabo ante el tribunal de instancia el día 10 de diciembre de 1984. En dicha ocasión, el tribunal, a petición de la representación legal de Echevarría Rodríguez, le concedió a ésta un término de diez (10) días para hacer alegación. El acto del juicio quedó señalado para el día 25 de febrero de 1985. Dentro del referido término de diez (10) días, la defensa radicó ante el tribunal de instancia —el 18 de diciembre de 1984— una mogión para desestimar. El Ministerio Fiscal, mediante escrito de fecha 26 de diciembre de 1984, se opuso a la desestimación solicitada. (2)
Mediante moción de fecha 19 de febrero de 1985 la señora Echevarría Rodríguez solicitó del tribunal de instancia que orde-nara el sobreseimiento de las acusaciones contra ella radicadas, a tenor con las disposiciones de la Regla 24.7(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, por el fundamento de que tenía información que tendía a indicar que el testimonio prestado en vista preliminar por el testigo Sepúlveda era uno perjuro. El tribunal de instancia determinó que dispondría de todas las mociones radicadas el día señalado para la vista en su fondo del caso. Tres (3) días más tarde, esto es, mediante moción de fecha 22 de febrero de 1985, el Ministerio Fiscal solicitó la suspensión del juicio, señalado para el 25 de febrero, por el fundamento de que *795“el Departamento de Justicia ha iniciado una reinvestigación” del caso. Caso Núm. 0-85-188, Apéndice, pág. 65.
Ese mismo día 22 de febrero, el nuevo incumbente en la Secretaría de Justicia, Ledo. Héctor Rivera Cruz, emitió un comunicado oficial de prensa.(3) En el mismo, el mencionado funcionario, entre otras, expresó “estar insatisfecho con la cali-dad de la investigación que se llevó a cabo [en el caso] y que motivó la prematura radicación de los cargos ante el Tribunal, calificándola de ‘deficiente y fragmentada’”. Caso Núm. 0-85-188, Apéndice, pág. 80. Expresó, en adición, el Secretario Rivera Cruz en dicho comunicado oficial que esa “‘investigación que se practicó no me puede satisfacer porque demuestra que no se cumplieron con todos los criterios de profesionalismo y de competencia profesional que exijo que se observen por todos los fiscales en Puerto Rico al investigar los casos’”. íd. Expresó, además, el titular del Departamento de Justicia que: “‘[e]stimo que se precipitó la radicación de los cargos y se quedaron sin examinar una serie de ángulos esenciales, lo que puede dar margen a una evaluación de la responsabilidad profesional de los que tomaron esa determinación, incluyendo al ex-Secretario de Justicia, Nelson Martínez Acosta’.” (Énfasis suplido.) íd., pág. 81. Debe-mos consignar, finalmente, que el licenciado Rivera Cruz expresó en dicho comunicado de prensa que llegó a las anteriormente expresadas conclusiones “luego de considerar el informe confi-dencial de 49 páginas que le rindió el subsecretario, César R. Miranda, informe que evaluó la investigación [originalmente] realizada” respecto a los sucesos que culminaron en la muerte del señor Vigoreaux. (Énfasis suplido.) íd., pág. 80.
Luego de la ocurrencia de una serie de incidentes que resulta innecesario mencionar, el 17 de abril de 1985 el Ministerio Fiscal radicó un escrito mediante el cual le informó a la Sala de San Juan del Tribunal Superior que, como consecuencia de una reinvestigación que había realizado del caso, tres (8) días antes, *796esto es, el 1U de abril de 1985, había radicado nuevas denuncias ante el Tribunal de Distrito en relación con la muerte del Sr. Luis Vigoreaux por los mismos delitos que originalmente le había imputado a Echevarría Rodríguez y a los hermanos Guadalupe Núñez; esta vez, sin embargo, contra Echevarría Rodríguez y un ciudadano de nombre David López Watts, a base del testimonio de un nuevo testigo: Francisco (Papo) Newman. En esta ocasión, por voz del testigo Papo Newman, la teoría del Estado fue a los efectos de que, aun cuando la señora Echevarría Rodríguez había sido la “autora intelectual” del crimen imputádole, los que habían físicamente cometido el asesinato, por paga y siguiendo órdenes de la señora Echevarría, lo eran el testigo Newman y el coacusado López Watts.
En otras palabras, mientras todavía estaban pendientes y vigentes ante la Sala de San Juan del Tribunal Superior los procedimientos judiciales contra Echevarría Rodríguez y los hermanos Guadalupe Núñez, el Estado sin informarle nada a dicho foro judicial sometió el caso nuevamente, a base de otra prueba —irreconciliable con la primera versión— ante otra sección y sala del Tribunal de Primera Instancia para determi-nación de causa probable para arresto.
Mientras tanto —y en relación con los Casos Criminales Núms. G-84-3149 al G-84-3166, todavía pendientes contra la señora Echevarría Rodríguez y los hermanos Guadalupe Núñez ante el Tribunal Superior y en una vista que dicho foro había señalado para la discusión de todas las mociones pendientes de adjudicación— el Ministerio Fiscal radicó, en corte abierta, una moción de fecha 8 de mayo de 1985 en la que solicitó la desestimación, al amparo de la Regla 6b(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, de las acusaciones originalmente radicadas. La misma estaba predicada en que, conforme la reinvestigación del caso realizada por el Estado, el testimonio prestado por el testigo Juan Orlando Sepúlveda, alias “Bronco”, durante la celebración de la vista preliminar era uno alegadamente perjuro, razón por la cual la determinación de causa probable que se había realizado a nivel de vista preliminar *797era una que no había sido “conforme a derecho”. La representa-ción legal de la señora Echevarría Rodríguez se reiteró en su posición de que de ello así ser, lo jurídicamente procedente era sobreseer los pliegos acusatorios al amparo de las disposiciones de la citada Regla 24.7(b) de Procedimiento Criminal. En dicha vista las partes se limitaron a argumentar oralmente sus respec-tivas posiciones; esto es, no hubo desfile de prueba alguna.
El Tribunal Superior dilucidó y resolvió la controversia plan-teada mediante sentencia de fecha 20 de mayo de 1985. En lo referente a los coacusados Guadalupe Núñez, dicho foro archivó las acusaciones contra éstos bajo las disposiciones de la Regla 247 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. En cuanto a la señora Echevarría Rodríguez, un análisis cuidadoso de la senten-cia emitida demuestra, en primer lugar, que el referido foro razonó que no “sería justo” decretar el sobreseimiento de las acusaciones bajo las disposiciones de la Regla 247(b) de Procedi-miento Criminal, ante, por cuanto ello significaría que “el fiscal estaría impedido de continuar con el proceso ya comenzado”, esto es, las nuevas denuncias, que a espaldas de dicho foro judicial, ya había radicado el Ministerio Fiscal contra Echevarría Rodríguez y López Watts a nivel del Tribunal de Distrito. Caso Núm. 0-85-346, Apéndice, pág. 21. Basándose, principalmente, en que la terminología del inciso (p) de la Regla 64 de Procedimiento Criminal, ante, no contiene “prohibición expresa alguna que impida que el fiscal pueda reclamar los derechos que entraña el mismo, si está convencido, como en el presente caso, de que hubo una determinación de causa probable, contrario a derecho”, concluyó el tribunal de instancia que la citada Regla BJfip) de Procedimiento Criminal constituía el vehículo procesal “adecua-do” para decretar, a petición del Ministerio Fiscal, la desestima-ción de las acusaciones en una situación como la que estaba ante su consideración. Caso Núm. 0-85-346, Apéndice, pág. 17. En consecuencia, ordenó “la desestimación sin perjuicio” de las acusaciones originalmente radicadas contra la señora Echevarría Rodríguez en virtud de la solicitud que a esos efectos le había hecho el Ministerio Fiscal. La señora Echevarría Rodríguez *798cuestionó ante este Tribunal —vía certiorari— la mencionada actuación. El Tribunal, mediante Resolución de fecha 31 de mayo de 1985, proveyó “no ha lugar” a dicho recurso. (4)
Determinada causa probable en una segunda vista preliminar en relación con las nuevas denuncias radicadas por el Estado contra Echevarría Rodríguez y López Watts —celebrada la misma al amparo de las disposiciones de la Regla 23 de Procedi-miento Criminal, ante, y en la cual el testigo principal, esta vez, lo fue Francisco (Papo) Newman— el Ministerio Fiscal radicó nuevos pliegos acusatorios, Criminales Núms. G-85-2477 al G-85-2485, ante el Tribunal Superior de Puerto Rico, Sala de San Juan. Mediante moción de desestimación y otros extremos, de fecha 10 de septiembre de 1985, la representación legal de la señora Echevarría Rodríguez planteó que el Ministerio Público carecía de facultad para radicar los nuevos cargos criminales por cuanto el archivo decretado por el tribunal el día 20 de mayo de 1985, en relación con las acusaciones originales, constituía un impedi-mento para la radicación de nuevos cargos por los mismos hechos, moción que fue declarada sin lugar. Celebrado el juicio, en el cual el testigo principal del Estado lo fue Francisco (Papo) Newman, el Jurado que intervino en el mismo decretó la culpa-bilidad de Lydia Echevarría Rodríguez por los delitos imputados de asesinato en primer grado, secuestro agravado y conspiración. En relación con David López Watts el Jurado, no obstante condenarlo por los delitos de secuestro agravado, conspiración y daños agravados, lo absolvió del delito de asesinato en primer grado.
Inconforme, ambos apelaron ante este Tribunal. En los recur-sos que a esos efectos radicaron, le imputaron al foro de instancia la comisión total de veinte (20) errores. Como hemos visto, la opinión mayoritaria emitida el 25 de abril de 1991 sostiene que *799dichos señalamientos de error son completamente inmeritorios. Por nuestra parte, y como expresáramos en la opinión que emitiéramos en la fecha antes indicada, somos del criterio que varios de los errores señalados fueron efectivamente cometidos. Ello, en unión a la “conducta” observada por el Estado en el presente caso, hace imperativo la revocación de las sentencias apeladas:
1 — 1 HH hH
Conforme establece nuestro ordenamiento jurídico, el Secre-tario del Departamento de Justicia de Puerto Rico —bien perso-nalmente, por medio de sus auxiliares o cualesquiera de los fiscales del referido departamento— es el funcionario de la Rama Ejecutiva que, de ordinario, ostenta la representación legal del Estado Libre Asociado de Puerto Rico ante los tribunales de justicia de nuestro País en las causas criminales. (5) Dicho funcio-nario, como miembro con rango constitucional del gabinete del Gobernador, es nombrado por éste con el consejo y consenti-miento del Senado de Puerto Rico. Véanse: 3 L.P.R.A. see. 72; In re Secretario de Justicia, 118 D.P.R. 827, 846 (1987). Debe mantenerse presente que, como expresáramos en la opinión desidente que emitiéramos en el presente caso el día 25 de abril de 1991, el Departamento de Justicia de Puerto Rico es un “ente continuo que no es afectado por los cambios en el ‘personal’ directivo de la Rama Ejecutiva que ocurren como consecuencia del advenimiento al escenario político de nuevas administraciones de gobierno”. (Enfasis suprimido.) Pueblo v. Echevarría Rodríguez I, ante, pág. 383. Ello tiene la consecuencia inexorable de que el referido departamento responde, desde un punto de vista institucional, ante la sociedad puertorriqueña en general, y frente a los tribunales de justicia de nuestro País, por las actuaciones, correctas o erróneas, en que haya incurrido el referido departamento en el pasado.
*800En lo referente a un proceso penal, al comparecer ante la Rama Judicial en representación del Poder Ejecutivo, el Depar-tamento de Justicia representa al “Estado”, un litigante cierta-mente poderoso que, de ordinario, cuenta con recursos mayores que el ciudadano común y corriente que es acusado de la supuesta comisión de un delito público. El Estado no sólo tiene a su disposición una poderosa maquinaria investigativa, sino que tiene a su alcance recursos económicos normalmente superiores a los del imputado de delito. Por otro lado, no podemos sustraernos del perjuicio que significa para uno de nuestros conciudadanos, y sus familiares, el ser acusado injustamente de la supuesta comisión de un delito público. El estigma que ello conlleva en la sociedad no se borra ni aún con la exoneración más enérgica de que sea capaz un tribunal de justicia; el perjuicio causado es uno permanente y, realmente, irreparable.
Resulta lógico y razonable, en consecuencia, que nuestro ordenamiento jurídico le exija al Estado que realice, en relación con la comisión de unos hechos delictivos, una investigación completa, responsable y profesional, y que antes de comparecer ante el foro judicial, con el propósito de encausar criminalmente a un ciudadano en relación con esos hechos delictivos, se asegure de que cuenta con evidencia veraz, competente y suficiente para así encausarlo. Cf. Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991). (6) Ello, no hay duda, es la principal razón para la existen-cia del mandato contenido en el Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 308, a los efectos de que “[n]adie será puesto en riesgo de ser castigado dos veces por el mismo delito”; disposición constitucional que le niega al Estado una segunda oportunidad si de primera intención comparece ante el foro judicial con una prueba “flaca o descarnada”, o indigna de crédito, y el ciudadano *801es exonerado, después de la celebración de un juicio en los méritos, de las imputaciones que le haya hecho el Estado.
En relación con esa “obligación” del Estado de comparecer ante la Rama Judicial con prueba que sea “suficiente en derecho”, debe mantenerse presente que las Reglas de Procedimiento Criminal, las cuales regulan el procedimiento a llevarse a cabo en el procesamiento de un ciudadano acusado de la supuesta comi-sión de un delito público, limitan el número de oportunidades que tiene el Estado para encausar criminalmente a un ciudadano en juicio público, inclusive, antes de que el asunto llegue a la etapa del juicio en su fondo. Como sabemos, como consecuencia de las disposiciones de las Reglas 23 y 24 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y de la jurisprudencia de este Tribunal interpretativa de las mismas, si un magistrado del Tribunal Superior, en una vista preliminar “en alzada”, confirma la deter-minación de no causa probable de un magistrado del Tribunal de Distrito, el Ministerio Fiscal está impedido de radicar acusación alguna contra ese ciudadano en nuestros tribunales de instancia. Pueblo v. Cruz Justiniano, 116 D.P.R. 28 (1984).
Otro vivo ejemplo de la incuestionable existencia en nuestra jurisdicción de la arraigada tendencia, o norma, que “limita” el poder del Estado para procesar criminalmente a los ciudadanos de este País lo constituye la decisión de vanguardia que emitiera este Tribunal hace cerca de dos (2) décadas en Plard Fagundo v. Tribunal Superior, 101 D.P.R. 444 (1973). Señalando que la norma generalmente aceptada en otras jurisdicciones, a los efectos de que es válida la celebración de posteriores procesos si el Jurado no puede ponerse de acuerdo en el primero, se aparta del “claro entredicho constitucional —[de que] nadie será puesto en riesgo de ser castigado dos veces por el mismo delito— y que [la referida regla general] sólo es sostenible como una necesidad”, id., pág. 451, establecimos la norma de que en nuestra jurisdic-ción sólo podrá celebrarse un segundo, y último proceso, contra un acusado por el mismo delito cuando el Jurado no puede ponerse de acuerdo en el primero. Esto es, si en el segundo proceso el Jurado *802igualmente no puede llegar a un veredicto, el Estado' está impedido de someter al ciudadano a juicio nuevamente.
De manera pues que no debe haber duda en la mente de persona alguna sobre el hecho de que nuestro ordenamiento jurídico esta diseñado, u orientado, hacia la exigencia al Estado de que, al comparecer por vez primera ante el foro judicial con el propósito de encausar criminalmente a un ciudadano, el mismo viene en la obligación de asegurarse, de antemano, que la evidencia con que cuenta contra la persona que pretende encau-sar criminalmente es una que no sólo versa sobre todos y cada uno de los elementos del delito por el cual lo acusa, sino que dicha evidencia es una veraz, confiable y satisfactoria, esto es, “sufi-ciente en derecho”. Pueblo v. Ortiz Morales, 86 D.P.R. 456 (1962); Pueblo v. Carrasquillo Carrasquilla, 102 D.P.R. 545, 552 (1974); Pueblo v. Cabán Torres, 117 D.P.R. 645, 652 (1986). Dicha “exigencia”, u “obligación”, persigue el fin último, y óptimo, de que el ciudadano únicamente sea llevado por el Estado ante el foro judicial, con el propósito de que se dilucide su inocencia o culpabilidad, en una sola ocasión.
<1
En vista de los hechos particulares que plantea el presente recurso, resulta pertinente señalar que las Reglas de Procedi-miento Criminal intentan “equiparar” los derechos del Estado y del imputado de delito en lo referente a la facultad del Estado de procesar criminalmente a un ciudadano por determinado delito. Como hemos visto, las antes citadas Reglas 23 y 24 de Procedi-miento Criminal le conceden al Estado la oportunidad de revisar la determinación de no causa probable, o de causa por un delito menor al originalmente imputado, que realice un magistrado a nivel de vista preliminar, proveyéndole un mecanismo de vista preliminar “en alzada” ante un magistrado de categoría superior.
La Regla 6k(p) de Procedimiento Criminal, ante, por el contrario, le provee al imputado die delito la oportunidad de cuestionar la corrección jurídica de la determinación que de *803causa probable haya hecho el magistrado en la vista preliminar bajo las disposiciones de la citada Regla 23 de Procedimiento Criminal. Como sabemos, la referida Regla 64(p) de Procedi-miento Criminal faculta al imputado de delito para solicitar la desestimación de la acusación contra él radicada por el Estado amparándose, en síntesis y en lo pertinente, en que la determi-nación de causa probable no fue hecha “con arreglo a la ley y a derecho”.
Por otro lado, resulta igualmente pertinente señalar que nuestro ordenamiento jurídico contempla la situación de que el Estado haya radicado errónea, o injustamente, una acusación contra un ciudadano. En relación con dicha situación, las Reglas de Procedimiento Criminal le brindan al Estado —y al foro judicial a “instancia propia”— la oportunidad de corregir ese error o esa injusticia mediante el mecanismo procesal del “sobreseimiento” de la acusación. Nos referimos, naturalmente, a la Regla de Procedimiento Criminal, ante.(7) Es de notar, sin embargo, que la referida disposición reglamentaria expresamente dispone, en su inciso (d), que el “sobreseimiento decretado de acuerdo con esta regla impedirá un nuevo proceso por los mismos hechos”. (Enfasis suplido.) Así, especíjicamente, lo ha resuelto *804este Tribunal. Véase Pueblo v. Monge Sánchez, 122 D.P.R. 590 (1988).
V
¿Cumplió el Estado con su obligación de comparecer ante la Rama Judicial con prueba veraz, confiable, competente y “sufi-ciente en derecho”, obtenida la misma en una investigación responsable, profesional y completa de los hechos delictivos que culminaron en la muerte del Sr. Luis Vigoreaux? La contestación en la negativa resulta ser obvia. De hecho, nos atrevemos a expresar —sin temor alguno a equivocarnos— que el curso de acción seguido por el Estado, esto es, el Departamento de Justicia, en el presente caso adquirió las características de una pesadilla que parece haber sido obtenida de una página de las novelas escritas por el célebre autor Eranz Kafka; (8) actuación que constituye una de las páginas más trágicas en la historia judicial de Puerto Rico.
Recordaremos que el 2 de septiembre de 198k, funcionarios del Departamento de Justicia acudieron ante el foro judicial soste-niendo la teoría de que la Sra. Lydia Echevarría Rodríguez era la “autora intelectual” de los hechos delictivos que se le imputaban, habiendo utilizado en la perpetración de los mismos a un individuo de nombre Juan Orlando Sepúlveda, c/p “Bronco”. Dicha teoría la sostuvo el Ministerio Fiscal en la determinación de causa probable para arresto, en la vista preliminar que se celebró conforme las disposiciones de la citada Regla 28 de Procedimiento Criminal, e, inclusive, en la etapa de lectura de acusación y procedimientos pre-juicio en su fondo a nivel del Tribunal Superior de Puerto Rico.
Ello no obstante, el lj de abril de 1985 —estando todavía pendientes y vigentes ante la Sala de San Juan del Tribunal Superior las acusaciones que se habían radicado a base de la teoría expuesta el 2 de septiembre de 1984— ese mismo Depar-*805tomento de Justicia acudió ante una sección y Sala distinta del Tribunal de Primera Instancia sosteniendo, esta vez, que la señora Echevarría Rodríguez, como autor intelectual, había perpetrado los hechos delictivos a través de un individuo de nombre Francisco (Papo) Newman, el testimonio del cual era, y es, irreconciliable con el testimonio de Juan Orlando Sepúlveda; obteniendo de esta forma, y a espaldas del Tribunal Superior, una nueva determi-nación de causa probable para arresto en contra de la señora Echevarría Rodríguez en relación con los mismos hechos delictivos y por los mismos delitos sobre los cuales versaban las acusaciones pendientes ante el Tribunal Superior.
¿La explicación del Departamento de Justicia para tan inaudita situación y procederá Que los funcionarios del Depar-tamento de Justicia —incluyendo al ex Secretario Martínez Acosta— actuando en forma prematura, precipitada y no profe-sional, habían sometido los casos originalmente contra la señora Echevarría Rodríguez el 2 de septiembre de 1984 a base del testimonio “perjuro” del testigo Juan Orlando Sepúlveda, c/p “Bronco”. Esto es, el propio Departamento de Justicia se encargó de informarle al foro judicial, en el año 1985, que en el año de 1984 ese mismo departamento incumplió crasamente con la obliga-ción que tiene de actuar en forma legal, responsable y de buena fe al comparecer ante la Rama Judicial con el propósito de encausar criminalmente a unas personas.
Independientemente de ello y de la impermisibilidad e ilegalidad del curso de acción seguido por el Departamento de Justicia al someter nuevamente el caso ante el foro judicial estando todavía pendientes ante el Tribunal Superior las acusa-ciones originalmente radicadas, (9) procedemos a evaluar la co-rrección jurídica de la actuación del referido tribunal al “deses-*806timar” las acusaciones obtenidas a base del testimonio de Juan Orlando Sepulveda, c/p “Bronco”; actuación o determinación judicial del foro de instancia que, naturalmente, “despejó el camino” para que el Estado pudiera procesar a Lydia Echevarría Rodríguez y a David López Watts a base de las acusaciones obtenidas en virtud del testimonio del testigo Francisco (Papo) Newman.

>

Recordaremos que el Tribunal Superior desestimó las acu-saciones originalmente radicadas, a petición del Ministerio Fiscal, al amparo de las disposiciones de la Regla 6Mp) de Procedi-miento Criminal, ante. No obstante el hecho de que la opinión mayoritaria emitida avala esa actuación, somos del criterio que el foro de instancia estaba jurídicamente impedido de actuar bajo las disposiciones de la citada Regla 6í(p).
El apelante que trajo este asunto en apelación ante la consideración de este Tribunal, aun cuando en forma indirecta, lo es David López Watts. Así lo hace éste en la discusión de sus señalamientos de error números tercero y cuarto. La mayoría del Tribunal despacha dicho planteamiento, en forma superficial, de la manera siguiente:
En su alegato, el apelante comienza la discusión de estos señalamientos expresando su objeción a que se autorizara la presentación de nuevas acusaciones en este caso contra él y la *807señora Echevarría Rodríguez, cuando con anterioridad a estos incidentes se habían archivado unas primeras acusaciones funda-mentadas en los mismos hechos presentados contra la coacusada Lydia Echevarría y otros acusados. Aunque el acusado López Watts no articula claramente su objeción ni el fundamento de la misma, asumimos que se apoya en la prohibición contenida en el inciso (d) de la Regla 247 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, a los efectos de que el sobreseimiento decretado de acuerdo con esta regla impedirá un nuevo procedimiento por los mismos hechos. No obstante, de una lectura de la Resolución de 20 de mayo de 1985 de la Juez Superior, Hon. Ygrí Rivera, que desestimó las primeras acusaciones, surge que tal acción fue tomada al amparo de la Regla 6Jp(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, por no haberse determinado causa probable para acusar conforme a derecho. Nótese que la Regla 67 de ese mismo cuerpo legal, 34 L.P.R.A. Ap. II, autoriza el inicio de un nuevo procedimiento en caso de una desestimación bajo la Regla 6Jp(p) de Procedimiento Criminal, supra.
Finalmente, considérese que el planteamiento en cuestión lo levanta el apelante López Watts, el cual no figuraba como acusado en el primer procedimiento, por lo que el mismo es no sólo inmeritorio sino, además, impertinente en lo que a este acusado concierne. (Énfasis suplido.) Pueblo v. Echevarría Rodríguez I, ante, págs. 374-375.
De una lectura de lo expuesto por el Tribunal al rechazar la contención del apelante López Watts surge, a nuestro juicio, que la mayoría del Tribunal entendió, en primer lugar, que el seña-lamiento de López Watts a los efectos de que el Estado —en vista de lo dispuesto en la citada Regla 247(d) de Procedimiento Criminal— estaba impedido de radicar nuevas acusaciones podría ser correcto a no ser por el hecho de que el foro de instancia desestimó las acusaciones originalmente radicadas al amparo de las disposiciones de la citada Regla 64(p); y, en segundo lugar, que de todas formas, el apelante López Watts no tenía capacidad {standing) para hacer el referido planteamiento por cuanto el mismo resulta ser “impertinente” en cuanto a éste.
Aparte del hecho de que no es correcto que dicho plantea-miento sea “inmeritorio”, ni que el mismo es enteramente “im-pertinente” en cuanto al apelante López Watts concierne, en lo *808referente a la facultad de este Tribunal para considerar el mismo, sabido es que es obligación ineludible de todo tribunal velar por que se le haga justicia a todo aquel que de acuerdo con el más sano criterio del juzgador tiene derecho a ella, y que, a esos fines, este Tribunal atenderá y resolverá cualquier situación que, a pesar de que no haya sido debidamente levantada por un apelante, amerite ser corregida por este Tribunal en bien de la justicia. Pueblo v. Soto Ríos, 95 D.P.R. 483, 485 (1967); Santiago Cruz v. Hernández Andino, 91 D.P.R. 709, 712 (1965); Dávila v. Valdejully, 84 D.P.R. 101, 104 (1961).
Determinado que no sólo tenemos facultad para considerar el planteamiento sino que venimos obligados a así hacerlo, si es que deseamos que se nos considere como un tribunal de justicia, examinamos la facultad del tribunal de instancia para desestimar las referidas acusaciones bajo el inciso (p) de la Regla 61¡, de Erocedimiento Criminal, ante, a petición del Ministerio Fiscal. Es un hecho patente y obvio que dicho foro no tenía esa facultad; realmente sorprende que este Tribunal así lo haya resuelto.
En primer lugar, este Tribunal reiteradamente ha resuelto que una moción de desestimación, predicada en lo dispuesto en el inciso (p) de la citada Regla 64 de Erocedimiento Criminal, es un remedio que sólo puede concederse a petición del acusado. Véanse: Pueblo v. Mena Peraza, 113 D.P.R. 275, 279 (1982); Pueblo v. Tribunal Superior, 104 D.P.R. 454, 458 (1975); Pueblo v. Tribunal Superior, 94 D.P.R. 59, 63 (1967). Dicho de otra forma, el mecanismo procesal de la moción de desestimación que provee la Regla 64(p) de Erocedimiento Criminal, ante, no está al alcance o no puede ser utilizado por el tribunal a petición del Estado. (10)
En segundo lugar, este Tribunal ha resuelto, en innumerables ocasiones, que la determinación de causa probable que hace un magistrado al amparo de las disposiciones de la Regla 23 de *809Procedimiento Criminal, ante, goza de una presunción de correc-ción, regularidad y validez. A esos efectos, véanse: Rabell Martínez v. Tribunal Superior, 101 D.P.R. 796, 799 (1973); Pueblo v. Tribunal Superior, ante, págs. 459-460. En consecuencia, aquel que cuestiona esa determinación judicial de causa probable mediante una moción de desestimación bajo la Regla 64(p) de Procedimiento Criminal, ante, y que pretende que la.misma sea dejada sin efecto, viene en la obligación de presentar, en una vista señalada a esos efectos, prueba que destruya esa presun-ción de corrección y validez que, repetimos, cobija a la mencio-nada determinación judicial de causa probable. Véase Pueblo v. Rivera Alicea, 125 D.P.R. 37 (1989).
Tenemos, en consecuencia, que en el supuesto que le fuera permitido al Estado en el presente caso —como excepción y con el propósito de evitar un alegado “fracaso de la justicia”— hacer uso del mecanismo procesal que provee la citada Regla 64(p), el tribunal de instancia venía en la obligación de exigirle al Ministerio Fiscal la presentación de prueba que destruyera la presunción de corrección y validez que cobijaba la determina-ción judicial de causa probable que había hecho un magistrado en la vista preliminar, celebrada la misma bajo la citada Regla 23, a base del testimonio que prestara en la misma Juan Orlando Sepúlveda, c/p “Bronco”. Ello así no se hizo.
Como surge de la relación de hechos que hiciéramos y de la propia “sentencia” emitida por el tribunal de instancia el 20 de mayo 1985, en la vista que dicho foro celebró las partes se limitaron a argumentar oralmente la procedencia jurídica del punto en controversia; esto es, el Estado no presentó prueba alguna tendente a destruir la mencionada presunción de validez. De hecho, y como igualmente señaláramos anteriormente, el Estado se limitó a solicitar que se archivaran las acusaciones en controversia bajo las disposiciones de la citada Regla 64(p) meramente a base de la alegación de que el testimonio que Juan Orlando Sepúlveda había prestado en la vista preliminar era uno supuestamente perjuro. Ese hecho no fue objeto de prueba alguna por parte del Estado ni fue dilucidado por el tribunal de *810instancia. El mismo, conforme alegó el Estado, surgía de un informe confidencial que había preparado para el Secretario Rivera Cruz el Ledo. César Miranda, Subsecretario del Departa-mento de Justicia; informe que no fue presentado ante el tribunal de instancia a pesar de la existencia de una orden específica de dicho foro a esos efectos.
Resalta jurídicamente inexplicable que el tribunal de instan-cia cediera tan fácilmente en este aspecto —esto es, en cuanto al requisito de presentación de prueba bajo la citada Regla 64(p)— ante el Ministerio Público. De la “sentencia” que dicho foro emitiera con fecha de 20 de mayo de 1985 no surge la razón para dicha “abdicación”. Al así actuar, el tribunal de instancia incumplió con la obligación que le impone la jurisprudencia de este Tribunal, interpretativa de la Regla 64(p) de Procedimiento Criminal, ante. Ante la incuestionable existencia de una determinación judicial de causa probable y ante la presunción de corrección y validez que cobija a dicha determinación, el foro de instancia, repetimos, venía en la obligación de exigir la presentación de prueba que destruyera esa presunción de corrección y, entonces, emitir juicio al respecto; esto es, venía en el deber de dilucidar judicialmente la cuestión. Pueblo v. Rivera Alicea, ante.
En vista de lo expuesto, somos del criterio que resulta incuestionable la conclusión de que el tribunal de instancia cometió craso error de derecho el 20 de mayo de 1985 al desestimar, a petición del fiscal, las acusaciones en controversia al amparo de las disposiciones de la Regla 6j(p) de Procedimiento Criminal, ante, por cuanto ello no era jurídicamente permisible. Igualmente obvia resulta ser la conclusión de que lo jurídica-mente procedente, esto es, el curso de acción que venía en la obligación de seguir el foro de instancia en ese momento, lo era el mismo que siguió en cuanto a los hermanos Guadalupe; esto es, ordenar el sobreseimiento y archivo —ya sea a petición del Fiscal, ya sea a “instancia propia”— det las acusaciones radica-das contra la señora Echevarría bajo las disposiciones de la citada Regla 2j7 de Procedimiento Criminal. Dicha disposición reglamentaria constituía el único mecanismo procesal asequible *811al tribunal de instancia para archivar tanto las acusaciones que pesaban contra la señora Echevarría Rodríguez como contra los hermanos Guadalupe Núñez. Por consiguiente, y por imperativo de ley, debe entenderse decretado el archivo de las acusaciones en controversia bajo las disposiciones de la citada Regla 2J¡,7 de Procedimiento Criminal.
En consecuencia, y por mandato expreso de las disposiciones del inciso (d) de la citada Regla 247, el Estado estaba estatutariamente impedido de radicar contra Lydia Echevarría Rodríguez las nuevas acusaciones, esto es, las basadas en el testimonio de Francisco (Papo) Newman; situación que, correcta y oportunamente, planteó ante el foro de instancia la señora Echevarría Rodríguez. Son nulas en derecho, por consiguiente, las convicciones que obtuvo el Estado contra la señora Echevarria Rodriguez a base de las referidas acusaciones.
VII
Con el propósito transparente de poder sostener y ratificar la opinión que emitiera el pasado 25 de abril de 1991, en la opinión que hoy emite —a posteriori y en desesperación— el Tribunal enumera una serie de hechos con el obvio fin de convencernos de que el foro de instancia no erró el 20 de mayo de 1985 al desestimar las acusaciones que pesaban contra Lydia Echevarría sin exigir prueba que destruyera la presunción de corrección que cobijaba la determinación judicial de causa probable. Conforme la mayoría del Tribunal, de los hechos enumerados surge que ambas partes “estaban contestes” en que el testigo “Bronco” Sepúlveda era un testigo perjuro por lo que, según el Tribunal, el foro de instancia podía, sin más, proceder a ordenar la desestimación de las acusaciones.
La mayoría del Tribunal quisiera hacernos creer que se trata de un caso común y corriente —civil o criminal— en el cual, dentro del procedimiento de índole adversativo que caracteriza nuestro sistema de litigación, las partes graciosamente estipulan o aceptan la existencia u ocurrencia de un hecho con el propósito *812de evitar tener que presentar prueba que demuestre la existencia u ocurrencia del mismo. Nada más lejos de la realidad.
En primer lugar, no puede perderse de vista que' la supuesta “concordancia” entre las posiciones de las dos (2) partes era una más aparente que real. La representación legal de la señora Echevarría Rodríguez, basada en su convencimiento de que ésta era completamente inocente de los cargos radicados contra ella, naturalmente sustentaba la posición de que el testimonio de “Bronco” Sepúlveda era uno perjuro. En consecuencia, sostenía que lo procedente en derecho era el sobreseimiento de las acusaciones con el propósito último de que ésta fuera exonerada totalmente de las referidas imputaciones. El Estado, por su parte, sostenía que procedía la desestimación de las acusaciones —por razón de que “Bronco” Sepúlveda era alegadamente un perjuro— con el fin de encausar nuevamente a la señora Echevarría Rodríguez a base del testimonio de “Papo”Newman.
En otras palabras, que conozcamos, se trata de una situación única en la historia judicial de Puerto Rico. No hay duda que en el pasado ha ocurrido —y, con toda probabilidad, en el futuro ocurrirá— la situación en que el Estado plantea ante el foro judicial la necesidad de que se archiven los cargos criminales que anteriormente había radicado contra un ciudadano. Ello, que sepamos, ha sido siempre con el propósito de acusar a otra persona distinta en el futuro por los hechos que, errónea e injustamente, se le imputaron al ciudadano originalmente acu-sado. Nunca, sin embargo, la petición de archivo de cargos por parte del Estado ha sido con el propósito de acusar nuevamente al mismo ciudadano por los mismos hechos, en esta nueva ocasión a base del testimonio de otros testigos.
Dicha peculiar y única situación procesal, en adición, tenía el “agravante” de que la misma era el resultado directo de una igualmente única y grave situación institucional en el Departa-mento de Justicia de Puerto Rico. Conforme se alegó en el 1985 por el ineumbente Secretario de Justicia, Ledo. Héctor Rivera Cruz, su antecesor en el cargo, licenciado Martínez Acosta, había actuado en forma impropia al someter originalmente el caso al *813foro judicial. La existencia de dicha situación era, por sí sola, razón suficiente para que el foro de instancia le exigiera al Estado la presentación de prueba con el propósito de poder descartar la posibilidad de la presencia de motivaciones político-partidistas tras los diferentes y encontrados cursos de acción que, respecto al caso, había seguido el Departamento de Justicia en un período de siete (7) meses de diferencia y, por consiguiente, descartar la posibilidad de que la señora Echevarría Rodríguez hubiere sido víctima de tan impropia actuación.
¿Cuál debió ser la actitud del foro de instancia ante esta única e ina%idita situación en la historia judicial de Puerto Rico? ¿Erró dicho foro al limitarse a aceptar y declarar con lugar la solicitud de desestimación del Estado sin exigirle a éste el desfile de prueba que le permitiera judicialmente dilucidar la verdad fáctica y jurídica de la referida situación?
No hay duda que, como regla general y de ordinario, los tribunales no cuestionan las solicitudes de archivo y sobreseimiento que respecto a cargos criminales pendientes les hace el Estado; ello por razón de que es precisamente el Estado sobre quien, de manera principal, recae la grave responsibilidad de encausar criminalmente a los ciudadanos. Dicho curso de acción, sin embargo, no era el procedente en el presente caso. No se trataba, como hemos visto, de una situación común y corriente; todo lo contrarío, era una situación única en la historia judicial puertorriqueña.
La situación, en síntesis, obligaba al foro de instancia a ser especialmente cuidadoso, suspicaz y exigente en la tramitación y disposición de la solicitud de desestimación radicada por el Estado. Ciertamente había razones de sobra para así actuar. No obstante todas las anteriormente reseñadas, basta con señalar que conforme el propio licenciado Rivera Cruz, el anterior Secretario del Departamento de Justicia había actuado impropiamente —escasamente siete (7) meses antes— al someter originalmente el caso en el año 1984. Si el entonces Secretario de Justicia había sido alegadamente capaz de actuar asi ¿qué garantías tenía el foro judicial en el 1985 para confiar en el *814departamento y su nuevo Secretario? ¿Qué razones y fundamen-tos existían para que el foro judicial confiara más en el Secreta-rio Rivera Cruz que en el ex Secretario Martínez Acosta? Las contestaciones a las anteriores interrogantes parecen ser obvias.
En consecuencia —y en vista de las circunstancias específi-cas del presente caso— no tenemos duda alguna sobre el hecho de que el tribunal de instancia venía en la obligación de exigir la presentación de prueba con el propósito de judicialmente deter-minar si procedía o no dejar sin efecto la determinación de causa probable que se había hecho por tribunal competente a base del testimonio del testigo “Bronco” Sepúlveda. No lo hizo. Por consiguiente, su actuación al desestimar las acusaciones bajo la Regla 64(p) de Procedimiento Criminal, ante, fue una errónea en derecho. Como hemos expresado anteriormente, no habiéndose presentado prueba que destruyera la presunción de corrección que cobijaba la determinación de causa probable, por imperativo de ley la única vía procesal al alcance del foro de instancia que le permitía ordenar el sobreseimiento de las acusaciones lo era la citada Regla 247 de Procedimiento Criminal.
VIII
Estamos conscientes del hecho de que a algunas personas les podrá parecer inaceptable, y dura, la aplicación al presente caso del mandato contenido en el inciso (d) de la citada Regla 247 a los efectos de que el “sobreseimiento decretado de acuerdo con esta regla impedirá un nuevo proceso por los mismos hechos”, y las consecuencias que, en relación con el caso, dicha aplicación conlleva. Ello resulta ser comprensible. Después de todo, se trata de unos hechos delictivos particularmente macabros.
Aparte del hecho de que la Asamblea Legislativa, al expre-samente legislar y establecer el inciso (d) de la citada Regla 247, así lo entendió conveniente y procedente para nuestro sistema de justicia criminal, un análisis cuidadoso de la situación demuestra que dicho curso de acción no sólo era, en vista de las circunstan-cias presentes en la misma, el único jurídicamente procedente *815sino que el mismo resulta ser el que realmente responde al sentido básico de justicia que debe guiar todas las decisiones de los funcionarios que tenemos la delicada, difícil y noble enco-mienda de aplicar la ley y de impartir justicia en esta jurisdicción. Como es sabido, venimos en la incuestionable obligación de hacerlo no sólo en forma jurídicamente correcta sino que de manera objetiva e imparcial. Ello requiere que lo hagamos sin tomar en cuenta nuestras creencias personales y de qué personas se trata. Tenemos, en adición, la igualmente ineludible obligación de exigirle a toda persona que de alguna manera adviene o entra en contacto con el proceso judicial —fiscal, abogado, jurado, testigo, acusado, parte— que se comporte conforme las obligacio-nes, responsabilidades y exigencias que le impone, o requiere de él, nuestro ordenamiento jurídico. De dichas obligaciones y responsabilidades, naturalmente, no está excluido el Secretario de Justicia ni el departamento que dicho funcionario dirige.
No sabemos si son o no ciertas las imputaciones que le hiciera él Secretario Rivera Cruz a su antecesor en el cargo, el licenciado Martínez Acosta, a los efectos de que dicho funcionario y el departamento que entonces éste dirigía realizaron en forma poco profesional una investigación “deficiente y fragmentada”, a base de la cual comparecieron al foro judicial en la etapa de determinación de causa probable para arresto de manera “pre-matura y precipitada”, y a base de un testimonio perjuro. No estamos en condiciones de pasar juicio sobre ello; no tenemos los elementos de juicio suficientes y necesarios para así hacerlo. Irónicamente, el Secretario Rivera Cruz y el Departamento de Justicia son los responsables de esta situación. Como expresára-mos anteriormente, el Ministerio Público incumplió con la obliga-ción que le impone nuestra jurisprudencia a todo aquel que pretende que se desestime un pliego acusatorio —basado el mismo en una determinación judicial de causa probable— bajo las disposiciones de la citada Regla 64(p) de Procedimiento Criminal, al no presentar prueba alguna para destruir la presunción de corrección que cobija a dicha determinación.
*816Sí sabemos, sin embargo, que el Departamento de Justicia de Puerto Rico es un ente “único y continuo” y que las acciones y determinaciones que en un momento determinado toman los funcionarios que en ese momento dirigen los destinos del depar-tamento obligan a los sucesores de dichos funcionarios. De la misma manera que el sucesor del Secretario Rivera Cruz tendrá que, en el futuro, responder por las acciones y determinaciones —correctas o incorrectas, prudentes o irrazonables, intencionales o negligentemente realizadas— que ha tomado el licenciado Rivera Cruz durante los pasados años, éste, y el departamento que él en estos momentos dirige, responden por las acciones —buenas o malas— del licenciado Martínez Acosta.
De ello no ser así, el resultado sería un sistema de gobierno inmanejable, desacreditado y sumido, continuamente, en un caos jurídico. El pueblo, las instituciones, los ciudadanos que contratan o que de alguna forma entran en contacto con el Gobierno, tienen el derecho a esperar que los funcionarios de la Rama Ejecutiva del Gobierno actúen responsablemente; pero, sobre todo, tienen el derecho a exigir que el Gobierno responda por esas actuaciones y los compromisos que ha contraído. Del Poder Ejecutivo no estar en disposición de así actuar, la Rama Judicial tiene la ineludible obligación de hacer que dicha Rama Ejecutiva responda por las decisiones que ha tomado en el pasado.
En lo referente al caso ante nuestra consideración, únicamente existen dos (2) posibles alternativas: (1) que el ex Secretario Martínez Acosta y el Departamento de Justicia incurrieron en conducta impropia al originalmente someter el caso en el año de 1984; esto es, que son ciertas las imputaciones que hiciera el Secretario Rivera Cruz en el año de 1985, o (2) que dichas imputaciones no son ciertas.
En cualesquiera de las dos (2) alternativas, el resultado jurídico es el mismo. Ello así por cuanto de ser cierto que en el año 1984 el Departamento de Justicia —actuando de manera poco profesional, intencionalmente sometió el caso para determinación de causa probable para arresto en forma prematura y precipitada contra Lydia Echevarría, a base de un testimonio perjuro— *817estaríamos frente a una actuación que constituye conducta impropia por parte del Ministerio Fiscal que amerita, y justifica, la aplicación inexorable del mandato estatutario, contenido en el inciso (d) de la Regla M7 de Procedimiento Criminal, ante, el cual impide la radicación de nuevas acusaciones.
Por el contrario, de resultar que las imputaciones que de conducta impropia le hiciera el Secretario Rivera Cruz a su antecesor no son ciertas, estaríamos frente a la igualmente inaudita situación de un Secretario de Justicia que, obviamente por motivos político-partidistas, falsamente le ha imputado a su antecesor haber incurrido en conducta impropia. Esto es, tendría-mos que la Sra. Lydia Echevarría ha sido la víctima de una pugna, política personal, entre dos (2) Secretarios del Departa-mento de Justicia provenientes de dos (2) administraciones de gobierno distintas. En otras palabras, igualmente estaríamos ante la repugnante situación de conducta impropia por parte del Departamento de Justicia de Puerto Rico que plenamente justi-fica y amerita la aplicación de la Regla 2ip7(d) de Procedimiento Criminal, ante. Ello así por cuanto si el testimonio de “Bronco” Sepúlveda no era uno perjuro, la persona que efectivamente cometió perjurio lo fue “Papo” Newman; testimonio a base del cual finalmente se sometió a juicio a Lydia Echevarría Rodríguez y a David López Watts.
De manera, pues, que en última instancia —y para la correcta apreciación de la situación— realmente resulta inmate-rial que sean ciertas o no las imputaciones que le hiciera el Secretario Rivera Cruz a su antecesor en el cargo, el licenciado Martínez Acosta. Dicho de otra forma, es impertinente cuál es el testigo —“Bronco” Sepúlveda o “Papo” Newman— que dice la verdad; esto es, da lo mismo que “Bronco” sea el perjuro o que lo sea “Papo”.
Lo determinante es que el Departamento de Justicia —bajo una u otra alternativa— incurrió en conducta impropia, actua-ción del Estado que justifica plenamente, repetimos, la utiliza-ción en el presente caso de la Regla 2j7 de Procedimiento Criminal, ante, y la aplicación del impedimento estatutario *818contenido en el inciso (d) de la citada regla. En realidad no importa cuál de los Secretarios haya sido el que incurrió en conducta impropia: el Departamento de Justicia —esto es, el Estado— responde jurídicamente por la actuación de ambos.
El foro judicial, y este Tribunal en específico, no debe premiar al Poder Ejecutivo por tan impropia conducta como tampoco puede, haciéndose de la vista larga e ignorándola, ser cómplice de la misma. El camino a seguir —el único justo y jurídicamente correcto— resulta ser obvio y transparente: decretar, por los fundamentos expresados en la Parte VI de esta ponencia, que el Estado estaba estatutariamente impedido de radicar nuevas acusaciones contra la señora Echevarría Rodríguez; razón por la cual las convicciones contra ella obtenidas por el Estado, a base de dichas acusaciones, resultan ser nulas en derecho.
Pero, hay más. La apelante Echevarría Rodríguez alega, mediante sus señalamientos de error cuarto y décimoprimero, que la publicidad excesiva que recibió el caso impidió que ella recibiera un juicio justo e imparcial', publicidad que, alega la señora Echevarría Rodríguez, fue provocada por el propio Es-tado. A esos efectos, trajo ante la atención del Tribunal innume-rables recortes de periódico, relativos dichos informes periodísti-cos no sólo a la. etapa de investigación del caso sino a la fase procesal del mismo.
El tribunal, luego de hacer un breve resumen de la jurispru-dencia aplicable, rechazó tajantemente este planteamiento expre-sando que “no encuentra mérito alguno” en dichos señalamientos de error; ello, principalmente, en vista de que “no [percibe] un carácter realmente inflamatorio contra la acusada en los titulares periodísticos señalados por la apelante en su recurso y, menos aún, cómo la cobertura noticiosa del caso pudo afectar a los miembros del Jurado en su función juzgadora”. (Enfasis suplido.) Pueblo v. Echevarría Rodríguez I, ante, págs. 329-330. Por otro lado, sostiene la opinión mayoritaria que la apelante Echevarría *819Rodríguez no cumplió con la obligación que le impone la jurispru-dencia de “probar la irregularidad alegada y que la misma afectó sustancialmente el resultado obtenido”, esto es, los veredictos contra ella rendidos por el Jurado. íd., pág. 328.
No hay duda del hecho de que en el mundo moderno en el cual hoy nos desenvolvemos —donde, afortunadamente, contamos con una prensa activa y vigorosa, y, sobre todo, dispuesta no sólo a informar sino que a investigar las situaciones que son de interés público para nuestra ciudadanía— un Jurado imparcial no nece-sariamente significa uno totalmente ignorante de los hechos que se le imputan a un acusado en particular. En otras palabras, el mero hecho de que un miembro de la comunidad haya escuchado en la radio, o leído en la prensa escrita, sobre unos hechos delictivos no descualifica a éste para servir como jurado en el proceso criminal relativo a dichos hechos delictivos. La pregunta a hacerse es si ese previo conocimiento le impide a este ciudadano evaluar objetivamente la prueba que se presente durante el proceso y rendir un veredicto justo e imparcial. Irvin v. Dowd, 366 U.S. 717, 723 (1961).
El Tribunal Supremo de los Estados Unidos ha expresado que los tribunales apelativos, al evaluar un planteamiento sobre violación del debido proceso de ley, basado el mismo en que la excesiva publicidad que recibió el caso en controversia impidió que el acusado tuviera un juicio justo e imparcial, deben exigir de los acusados que demuestren la existencia de, por lo menos, una de la siguientes tres (3) situaciones: (1) que el juicio fue conducido en una “atmósfera de circo”, Sheppard v. Maxwell, 384 U.S. 333 (1966); Estes v. Texas, 381 U.S. 532 (1965); (2) que un examen de los procedimientos de selección de los señores del Jurado (voir diré) demuestra que éstos efectivamente estaban prejuiciados y que, en consecuencia, no estaban en condiciones de rendir un veredicto justo e imparcial, Patton v. Yount, 467 U.S. 1025 (1984); Dobbert v. Florida, 432 U.S. 282 (1977), o (3) que la comunidad estaba tan saturada con la publicidad que el asunto había recibido que el foro judicial debe presumir el prejuicio, Murphy v. *820Florida, 421 U.S. 794, 803 (1975); Rideau v. Louisiana, 373 U.S. 723 (1963).
De entrada, no tenemos otra alternativa que rechazar, con incredulidad, la aseveración de la mayoría del Tribunal a los efectos de que no pueden percibir “un carácter realmente infla-matorio contra la acusada en los titulares periodísticos ... y, menos aún, cómo la cobertura noticiosa del caso pudo afectar a los miembros del Jurado en su función juzgadora”. Pueblo v. Echevarría Rodríguez I, ante, págs. 329-330. Dicha afirmación es tan manifiestamente errónea, que verdaderamente sorprende que el Tribunal se haya atrevido a hacerla.
Como expresáramos en la opinión disidente que emitiéramos el pasado 25 de abril, debido a la personalidad pública del Sr. Luis Vigoreaux como miembro de la farándula local, y las circunstan-cias que rodearon su muerte, la misma fue lamentada y sentida por toda la ciudadanía puertorriqueña. Su deceso, las especula-ciones que sobre el mismo públicamente se comenzaron a hacer, convirtieron el “caso Vigoreaux” en una “causa célebre” que capturó la imaginación pública. Ello fue suficiente para que los medios noticiosos del País, conscientes de la avidez que sentía nuestra ciudadanía por conocer cualquier detalle en relación con dicha muerte, le dieran un despliegue pocas veces visto a la situación.
Si a ello se hubiera limitado el asunto, quizás el Tribunal tendría razón al expresar que no comprende cómo la cobertura noticiosa “pudo afectar a los miembros del Jurado” que finalmente intervinieron en el caso. Pueblo v. Echevarría Rodríguez I, ante, pág. 330. El Estado, sin embargo, se encargó de irremediable-mente viciar el procedimiento. Nos referimos, naturalmente, a los hechos que precedieron al arresto de la señora Echevarría Rodríguez, al arresto en sí de ésta y a los sucesos posteriores a ello.
iQuién podrá olvidar la lamentable escena de todo un señor Secretario de Justicia —el licenciado Martínez Acosta— arres-tando a la señora Echevarría Rodríguez el día S de septiembre de 1981p y, luego, corriendo con ésta hacia su vehículo oficial para *821dirigirse con ella hacia el Centro Judicial de Hato Rey! IQuién todavía no recuerda aquella multitud, enardecida y furiosa, golpeando los vehículos oficiales, a la entrada y salida del referido Centro Judicial, gritando obscenidades contra la señora Echevarría Rodríguez y que, en un momento determinado, se temió pudiera atacar a ésta? De dichas escenas —captadas en todo su “esplendor” por la televisión puertorriqueña y transmi-tidas a todo Puerto Rico— tomamos conocimiento judicial. Véase Regla 11 de Evidencia de 1979 (32 L.P.R.A. Ap. IV).
IQuién es el responsable de tal violación de derechos consti-tucionalesl Ciertamente no la prensa puertorriqueña; después de todo, no debemos olvidar que la prensa meramente se limita a reproducir y reportar la situación táctica que resulta de interés para la ciudadanía. Desafortunadamente para nuestro sistema de justicia, el responsable de ello lo fue el Departamento de Justicia, esto es, el Estado, el cual no sólo le dio aviso previo a la prensa del País sobre lo que se proponía hacer, sino que fomentó y ayudó a la ocurrencia de dicha lamentable situación, la cual degeneró en un circo publicitario. Dicha actuación gubernamental —la cual obviamente tuvo el propósito de adelantar los intereses persona-les de los funcionarios que dirigían entonces los destinos del Departamento de Justicia, y no los de alcanzar cumplidamente los fines de la justicia— constituye una página negra en la historia constitucional puertorriqueña relativa a la garantía de los derechos civiles de nuestros ciudadanos.
Toda esa tragedia constitucional se renovó, y acrecentó, con la reinvestigación del caso que llevó a cabo el Departamento de Justicia, reinvestigación que supuestamente se hizo necesaria precisamente por culpa del referido Departamento, esto es, debido a la conducta impropia en que alegadamente incurrieron los funcionarios que dirigieron los destinos de dicha dependencia gubernamental hasta finales de 1984. Nuevamente los titulares, nuevamente las especulaciones de toda clase e índole. LEI resul-tado de ellol Nuevamente Lydia Echevarría Rodríguez se con-vierte en noticia de primera plana por tiempo indefinido. Como evidencia incuestionable de lo anteriormente señalado, la apelante *822Echevarría Rodríguez sometió, como anejo del alegato que ante este Tribunal ella radicara, un listado de cuatrocientos noventa y dos (492) titulares de periódico que se publicaron en el País en el período aproximado de quinientos (500) días que transcurrieron entre la fecha en que originalmente se sometió el caso contra la señora Echevarría Rodríguez y la fecha del comienzo del juicio en su fondo. No debe haber duda, en consecuencia, sobre el hecho de que la comunidad puertorriqueña quedó saturada con la publici-dad excesiva que recibió el “caso Vigoreaux”. Murphy v. Florida, ante.
Reconocemos que todo lo anteriormente señalado necesaria-mente no implica, ni es prueba de, que el juicio en sí fue uno viciado; esto es, que la señora Echevarría, no obstante haber sido víctima de una violación crasa de sus derechos en la etapa pre-juicio, todavía tenía la obligación de demostrar que esta situación le privó de obtener un juicio justo e imparcial por parte de los señores del Jurado que intervinieron en el mismo. El resultado final del caso, sin embargo, la relevó de esa obligación.
Evidencia fehaciente del perjuicio sufrido por la señora Echevarría Rodríguez como consecuencia de la publicidad exce-siva de que fue objeto el caso —causada y promovida, no debemos olvidar, dicha publicidad inflamatoria y dañina por el propio Departamento de Justicia de manera impropia— la constituye, sin duda, los veredictos inconsistentes que rindieron los señores del Jurado en el caso, en relación con la acusación por el delito de asesinato en primer grado que pesaba contra ambos apelan-tes.
Recordaremos que, aun cuando el Jurado que intervino en el caso condenó a Echevarría Rodríguez por el delito de asesinato en primer grado, dicho Jurado absolvió al apelante López Watts del referido delito. Dicha situación es objeto del sexto señalamiento de error por parte de la apelante Echevarría Rodríguez. El Tribunal, nuevamente de manera superficial, se limita a señalar en su opinión mayoritaria original que “nuestra jurisprudencia sobre veredictos inconsistentes se ha reafirmado en cuanto a que *823no es necasario demostrar consistencia lógica entre los mismos”. Pueblo v. Echevarría Rodríguez I, ante, pág. 338.
No hay duda alguna que la jurisprudencia de este Tribunal efectivamente es a esos efectos. Pueblo v. Cortés Calero, 99 D.P.R. 679 (1971); Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. Gómez Nazario, 121 D.P.R. 66 (1988). La mayoría del Tribunal, sin embargo, pasa por alto la verdadera importancia de la inconsistencia en los veredictos rendidos por el Jurado en el presente caso. Dicha inconsistencia, repetimos, constituye la prueba del perjuicio sufrido por la señora Echevarría Rodríguez como consecuencia de la publicidad excesiva de que ella fue objeto.
Un examen del récord demuestra que el testimonio prestado durante el juicio por el testigo Francisco (Papo) Newman es el único que conecta a la apelante Echevarría Rodríguez con el asesinato cometido; esto es, como alegada autora intelectual del mismo. Este mismo testigo declaró que él y López Watts fueron las personas que físicamente llevaron a cabo el asesinato de Luis Vigoreaux. De hecho, Newman declaró que López Watts fue la persona que originalmente le infligió varias heridas mortales al señor Vigoreaux, utilizando para ello un “punzón” que luego tiró a un pastizal. Véanse las págs. 314-315 de la opinión mayoritaria emitida el 25 de abril de 1991. iComo es posible, entonces, que el Jurado absolviera a López Watts del asesinato imputado y condenara a Echevarría Rodríguez actuando a base del mismo testimonio?
Si bien es cierto que un Jurado, quizás a veces “olvidándose indebidamente del derecho trasmitídole en las instrucciones y, quizás, inspirado por un excesivo sentido de clemencia”, Pueblo v. Gómez Nazario, ante, pág. 75, puede favorecer a un acusado sobre otro y rendir, en consecuencia, veredictos inconsistentes respecto a éstos, no hay duda de que tenemos que presumir que el Jurado de ordinario actúa en forma lógica, responsable y razonable. Ello no puede ser de otra manera por cuanto de la presunción ser la contraria, no podría sostenerse la institución del *824Jurado; la Asamblea Legislativa la hubiera eliminado hace mucho tiempo.
ÍQué explicación razonable puede haber en el presente caso para la actuación inconsistente? Ciertamente tenemos que des-cartar la alternativa de que los señores del Jurado le “cogieran pena” a López Watts, o la de que actuaron de manera irrespon-sable, o la de que —como “ingenuamente” alega hoy el Tribunal— el veredicto inconsistente fue el producto de un coraje del Jurado por razón de que el Estado no le concedió a López Watts inmunidad al igual que a Newman. A nuestro juicio, sólo emerge una explicación lógica y razonable: el prejuicio causado por la publicidad excesiva en relación con la señora Echevarría Rodríguez. En otras palabras, la apelante Echevarría Rodríguez no incumplió —como erróneamente sostiene el tribunal al recha-zar su señalamiento de error respecto a publicidad excesiva— con la obligación que le impone la jurisprudencia de demostrar el perjuicio sufrido como consecuencia de la publicidad dañina que contra ella fomentó el propio Departamento de Justicia de Puerto Rico.
Por el contrario, el perjuicio sufrido por la señora Echevarría Rodríguez quedó plenamente demostrado y constituye él mismo fundamento suficiente en derecho para revocar las convicciones de la señora Echevarría Rodríguez. En otras palabras, aun cuando nuestra jurisprudencia es a los efectos de que, desde un punto de vista técnico, los veredictos inconsistentes pueden ser sostenidos, ello no es óbice para que ordenemos la revocación de las convicciones decretadas contra la señora Echevarría Rodríguez ya que la inconsistencia en los veredictos rendidos en el presente caso constituye evidencia fehaciente del prejuicio del Jurado contra la señora Echevarría Rodríguez, causado el mismo por la publicidad excesiva de que fue objeto el caso contra ella radicado. Cuando menos, tenemos base suficiente para pre-sumir dicho prejuicio y perjuicio. Murphy v. Florida, ante; Rideau v. Louisiana, ante. Ello resulta ser tan obvio que salta a la vista y hiere la retina. In re Roldán González, 113 D.P.R. 238, 242 (1982).
Sin embargo, todavía hay más.
*825X
Ambos apelantes plantean que las convicciones contra ellos decretadas a nivel de instancia deben ser revocadas por razón de que el testimonio prestado durante el proceso por el testigo Franciso (Papo) Newman, único testigo de cargo que los relaciona o conecta con la muerte del Sr. Luis Vigoreaux, es uno “indigno de crédito”.
Resulta, pues, sumamente pertinente lo expresado por este Tribunal en Pueblo v. Cabán Torres, ante, págs. 652-655, a los efectos de que:
. . . [E]s principio fundamental de nuestro sistema de derecho que la culpabilidad de un imputado de delito debe ser probada más allá de duda razonable. Pueblo v. Ortiz Morales, 86 D.P.R. 456 (1962); Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545 (1974). El Ministerio Fiscal no cumple con ese requisito presentando prueba que meramente sea “suficiente”, esto es, que “verse” sobre todos los elementos del delito imputado; se le requiere que la misma sea “suficiente en derecho”. Ello significa que la evidencia presen-tada, “además de suficiente, tiene que ser satisfactoria, es decir, que produzca certeza o convicción moral en una conciencia exenta de preocupación” o en un ánimo no prevenido. Pueblo v. Carrasquillo Carrasquillo, ante, pág. 552. Esa “insatisfacción” con la prueba es lo que se conoce como “duda razonable y fundada”. Pueblo v. Toro Rosas, 89 D.P.R. 169 (1963).
Como es sabido, la apreciación que hace un juzgador de la evidencia desfilada durante un proceso judicial criminal es una cuestión mixta de hecho y de derecho. Es así por cuanto el análisis que de la prueba presentada se realiza “pone en movimiento, además de la experiencia del juzgador, su conocimiento del Dere-cho para así llegar a una solución justa de la controversia”. Pueblo v. Carrasquillo Carrasquillo, ante, pág. 552.
Es por ello que la determinación que ha hecho el juzgador de los hechos a nivel de instancia a los efectos de que la culpabilidad del imputado de delito ha quedado establecida más allá de duda razonable es una que es revisdble en apelación como “cuestión de derecho”. Pueblo v. Serrano Nieves, 93 D.P.R. 56 (1966); Pueblo v. Pagán Díaz, 111 D.P.R. 608 (1981).
*826Es norma jurisprudencial trillada que esa “determinación de culpabilidad” que hace el juzgador de los hechos a nivel de instancia es merecedora de gran deferencia por parte del tribunal apelativo. El fundamento o base en que se apoya la referida norma es obvio: dicho juzgador es el que, de ordinario, está en mejor posición para aquilatar la prueba testifical ya que fue el que oyó y vio declarar a los testigos. Como expresáramos en Ortiz v. Cruz Pabón, 103 D.P.R. 939, 947 (1975):
. . y es que no sólo habla la voz viva. También hablan las expresiones mímicas: el color de las mejillas, los ojos, el temblor o consistencia de la voz, los movimientos, el vocabulario no habitual del testigo, son otras tantas circunstancias que deben acompañar el conjunto de una declaración testifical y sin embargo, todos estos elementos se pierden en la letra muda de las actas, por lo que se priva al Juez de otras tantas circunstancias que han de valer incluso más que el texto de la declaración misma para el juicio valorativo que ha de emitir en el momento de fallar; le faltará el instrumento más útil para la investigación de la verdad: la observación . . . .” (Enfasis suplido.)
Es por ello que este Tribunal ha expresado en reiteradas ocasio-nes que, de ordinario, no intervendremos con el veredicto conde-natorio emitido por un jurado o el fallo inculpatorio de un magis-trado en “ausencia de pasión, prejuicio o error manifiesto” en la apreciación que de la prueba realizaron los mismos. Pueblo v. Millán Meléndez, 110 D.P.R. 171 (1980); Pueblo v. López Pérez, 106 D.P.R. 584 (1977); Pueblo v. Borrero Robles, 113 D.P.R. 387 (1982). Debe quedar claro, en adición, que la responsabilidad de demostrar que procede la intervención con el fallo o veredicto condenatorio emitido a nivel de instancia recae, de manera principal, sobre el apelante.
Todo lo anteriormente expresado, sin embargo, no significa que esa determinación de culpabilidad realizada por el juzgador de los hechos constituye una barrera insalvable. En el pasado, en ocasio-nes en que un análisis ponderado de la prueba desfilada ante el foro de instancia nos ha producido duda razonable y fundada sobre si la culpabilidad del apelante ha quedado establecida más allá de duda razonable, no hemos vacilado en dejar sin efecto un fallo condena-torio. Pueblo v. Carrasquillo Carrasquillo, ante; Pueblo v. Pagán Díaz, ante; Pueblo v. Meléndez Rolón, 100 D.P.R. 734 (1972); Pueblo v. Falú Fuentes, 102 D.P.R. 809 (1974); Pueblo v. Sanabria Pérez, 113 D.P.R. 694 (1983); Pueblo v. Álamo Álamo, 116 D.P.R. 673 (1985). Y es que, como expresáramos en Pueblo v. Carrasquillo *827Carrasquillo, ante, págs. 551-552, hasta tanto “se disponga de un método infalible para averiguar sin lugar a dudas dónde está la verdad, su determinación tendrá que ser una cuestión de conciencia. Ese deber de conciencia no para en el fallo del tribunal sentencia-dor. Nosotros también tenemos derecho a tenerla tranquila”. (Énfasis suplido y en el original, y escolio omitido.)
Con lo anteriormente expresado en mente, analizamos y evaluamos no sólo la declaración en sí prestada por Francisco (Papo) Newman durante el proceso celebrado a nivel de instancia, sino las circunstancias que rodearon, y en que se produjo, la misma. En lo referente al mencionado testimonio, procede que se enfatice que un examen del voluminoso récord del caso ante nuestra consideración revela, en primer lugar, que el testimonio de Newman era uno indispensable y esencial para el Estado. Esto es, sin el mismo, el Estado “no tenía caso alguno” contra ninguno de los dos (2) apelantes. En segundo lugar, un análisis del testimonio en sí prestado por Newman demuestra, no hay duda, que el mismo versa sobre, o establece, todos y cada uno de los elementos de los delitos que el Estado le imputó a los apelantes. Ello no obstante, y en cumplimiento de lo establecido por nuestra jurisprudencia, venimos en la obligación de determi-nar si el mismo es uno “satisfactorio en derecho”. Pueblo v. Cabán Torres, ante. En otras palabras, si dicho testimonio demuestra la culpabilidad de los apelantes Echevarría Rodríguez y López Watts “más allá de duda razonable”. Pueblo v. Ortiz Morales, 86 D.P.R. 456 (1962). Entendemos que no; veamos por qué.
De entrada, tenemos que confesar que no podemos sustraer-nos de la fundada impresión a los efectos de que la investigación de la muerte del Sr. Luis Vigoreaux fue una “víctima” más, y un vivo ejemplo, del excesivo —y, en ocasiones, opresivo— clima de continua politización que desafortunadamente se vive en nuestro País. Como surge de la relación de hechos, la muerte del señor Vigoreaux ocurrió el día 17 de enero de 1983. La misma, por las razones anteriormente expresadas, capturó la atención de nuestra ciudadanía. No obstante el comprensible, y obvio, interés de las *828agencias del orden público encargadas de investigar esta clase de situación, el esclarecimiento del caso resultó ser una tarea suma-mente ardua y difícil durante un período de año y medio. Sin embargo, como por arte de magia y apenas a dos (2) meses plazo de la celebración de las elecciones generales de 198U, el 2 de septiembre de ese año el Estado finalmente “esclarece” el caso; hecho que, no hay duda, resultaba políticamente conveniente para el partido político entonces en el poder. Como resultado de dicho “esclarecimiento”, se acusa a Lydia Echevarría Rodríguez y a los hermanos Guadalupe Núñez del asesinato a base del testimonio de Juan Orlando Sepúlveda, c/p “Bronco”.
El partido de gobierno pierde las elecciones generales de 1984. En el mes de enero de 1985, comienza a gobernar en nuestro País una nueva administración de gobierno. Resulta, en estos momentos, sumamente pertinente señalar que, inclusive antes de tomar oficialmente posesión de su cargo, el futuro incumbente en la Secretaría de Justicia, Ledo. Héctor Rivera Cruz, ya le estaba imputando a su antecesor en el cargo que había desempeñado el mismo conforme a criterios político-partidistas; esto es, en forma no profesional. Según surge de la edición del lunes 14 de enero de 1985 del extinto periódico El Mundo, pág. 4, el licenciado Rivera Cruz —en obvia referencia, entre otros, al ex Secretario Martínez Acosta— expresó, en lo pertinente, que:
“En este país lo que sucede es que se ha tenido una experiencia amarga en los últimos años de quienes han administrado el Departamento de Justicia” ....
“Ha habido funcionarios competentes, pero ha habido otros que no han cumplido como secretarios de Justicia y algunos legislado-res y personas en este país piensan que las personas que van a ir al departamento harán lo que algunos han estado haciendo última-mente: no cumplir con el mandato constitucional y acomodar las investigaciones a criterios personales y político partidistas” .... (Enfasis suplido.)
Cabe preguntarse: ¿Cómo es posible que antes de que tomara posesión del cargo de Secretario de Justicia —esto es, antes de contar con información oficial sobre las investigaciones y otras labores que había llevado a cabo su antecesor Martínez Acosta— *829el licenciado Rivera Cruz ya tuviera el conocimiento, y convenci-miento, pleno de que el licenciado Martínez Acosta había desem-peñado su cargo conforme a “criterios personales y político partidistas . . .”? L.A. Cabán, Sin “amarres” con partidos, El Mundo, San Juan, 14 de enero de 1985, pág. 4. La “agenda” era clara. No debió sorprender a nadie, en consecuencia, el hecho de que el Departamento de Justicia efectivamente llevara a cabo una reinvestigación del caso Yigoreaux y el mismo “fuera esclarecido”, por segunda ocasión y esta vez a base del testimonio de otro testigo, en los primeros días del mes de abril de 1985; esto es, a escasamente sesenta (60) días de haber asumido el cargo de Secretario de Justicia el licenciado Rivera Cruz. Si sorprendente y sospechoso resulta ser el hecho de que el licenciado Martínez Acosta “esclareciera” el caso Vigoreaux a dos (2) meses plazo de la celebración de las elecciones generales de 198k, igualmente sorpresivo y sospechoso resulta ser que el licenciado Rivera Cruz “esclareciera” el caso a los dos (2) meses de haber tomado posesión del cargo que hoy todavía ocupa.
Ello no obstante, examinamos el “testimonio” de Eranciso (Papo) Newman. De entrada, resulta importante destacar que se trata del testimonio de un autor, o coautor, de los hechos delictivos que se le imputaron a los apelantes Echevarría Rodríguez y López Watts. Es de rigor, en consecuencia, resaltar las disposiciones al respecto de la Regla 156 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, la cual establece, en lo pertinente, que la declaración de tal testigo “será examinadla] con descon-fianza y se le dará el peso que estime el juez o el jurado luego de examinarlo con cautela a la luz de toda la evidencia presentada en el caso”. (Énfasis suplido.) (11)
*830Por otro lado, y dados los hechos particulares del caso ante nuestra consideración, resulta igualmente importante enfatizar el hecho adicional de que se trata de una persona, coautor de los hechos, que consiente a servir como testigo de cargo bajo la promesa, y concesión, por parte del Estado de inmunidad absoluta. Ello, naturalmente, significa que no importa los actos criminales que esta persona admita haber cometido, el Estado está impedido de procesarlo criminalmente.
Procede, en consecuencia, que nos preguntemos si ese hecho —el de que Newman es un coautor declarando bajo un manto absoluto de inmunidad— es o no un factor a considerarse respecto a la credibilidad que pueda merecer su testimonio. No hay duda de que la contestación a dicha interrogante tiene que ser en la afirmativa. La razón principal para ello lo constituye el hecho de que la experiencia demuestra que el testimonio de un coautor de unos hechos, que declara bajo inmunidad, es tan confiable y veraz como confiable, íntegro y honesto sea su “interrogador”-, esto es, la persona que lo convenció, a cambio de concederle inmunidad, para que prestara declaración en contra de los otros alegados autores del delito. Ello así por cuanto la concesión de la “gracia” de la inmunidad incuestionablemente causa en dicho testigo el “deseo de complacer” a su “benefactor”. Dicho de otra forma, y en términos crudos, el testigo está en disposición de declarar “lo que sea y lo que le digan”. ÍPuede confiar, en consecuencia, el foro judicial en el testimonio de Francisco (Papo) Newmaríl En otras palabras, íse justifica que unas personas sean condenadas a sufrir en prisión las penas de doscientos nueve (209) años (Lydia Echevarría Rodríguez) y ciento nueve (109) años (David López Watts) a base del testimo-nio de esa persona?
La contestación a dichas preguntas, como es fácil imaginarse, no resulta ser muy fácil. Desafortunadamente, el Estado, al *831comparecer por segunda ocasión ante el foro judicial, no le proporcionó al juzgador de los hechos la información y los elementos de juicio necesarios para poder llegar a una confiable determinación al respecto. No conocemos, en 'primer lugar, la forma y manera en que el Departamento de Justicia, en el año de 1984-, “llegó” hasta el testigo Juan Orlando Sepúlveda, c/p “Bronco”, y en qué hechos y datos el referido departamento basó, en dicha ocasión, la decisión de comparecer con su testimonio al foro judicial a sostener unas acusaciones contra la señora Echevarría Rodríguez y los hermanos Guadalupe Núñez. Tampoco conoce-mos, en segundo lugar, en qué hechos y datos el Departamento de Justicia, en el año de 1985, basó su importante y fundamental determinación de que el testigo Sepúlveda era uno “perjuro y fabricado”. Como expresáramos anteriormente, el departamento prefirió mantener en confidencia el famoso informe preparado por el Subsecretario de dicha dependencia gubernamental. En tercer lugar, desconocemos cómo “llegó” el departamento al testigo Francisco (Papo) Newman; las circunstancias bajo las cuales le fue concedida inmunidad a dicho testigo; si en adición a dicha inmunidad, el departamento le hizo algunas otras “concesiones” a Newman; y la identidad de las personas o funcionarios del Departamento de Justicia —y, por ende, la confiabilidad e inte-gridad de las mismas— que interrogaron inicialmente a este testigo y la forma y manera en que se llegó a la etapa, y decisión, de la concesión de la inmunidad. Sí sabemos, sin embargo, dadas las circunstancias imperantes en la escena política en Puerto Rico en ese momento en particular y de la actitud de los nuevos incumbentes, del “interés” en reinvestigar y reesclareeer el caso Vigoreaux. Dicha situación, no hay duda, hacía “lucir mal” a la anterior administración de gobierno.
Independientemente de todo lo anteriormente expresado, ¿debe permitirse en nuestra jurisdicción que el Departamento de Justicia comparezca ante el foro judicial con dos (2) versiones completamente distintas sobre la comisión de un mismo hecho *832delictivo en un plazo de siete (7) meses de diferenciad (12) ¿No constituye dicha situación un hecho poco usual y preocupante? ¿No se supone que nuestro ordenamiento jurídico está orientado hacia la exigencia al Estado de que, al comparecer ante el foro judicial con el propósito de encausar criminalmente a un ciudadano, éste viene obligado a hacerlo con evidencia satisfac-toria en derecho, obtenida la misma en una investigación profesional y completad Si es que ello se puede permitir en nuestra jurisdicción —por excepción y con el propósito de evitar un “fracaso de la justicia”— entonces debemos exigirle al Depar-tamento de Justicia que haga un descubrimiento (“disclosure”) completo de la situación, brindándole al foro judicial, esto es, al juzgador de los hechos, toda la información necesaria y perti-nente para que la conciencia de ese “juzgador” pueda estar tranquila respecto a la “confiabilidad” de la “segunda” versión del Estado. Esa es la única forma de garantizar la corrección y pureza de los procedimientos judiciales. Es por ello que si el departamento no lo hace, el foro judicial viene obligado a exigirle una explicación al respecto. Debe quedar meridianamente claro que la Rama Judicial no es una “marioneta” del Poder Ejecutivo.
En el presente caso, ni el Departamento de Justicia volunta-riamente lo hizo ni el tribunal de instancia lo exigió. Como hemos visto anteriormente, en el presente caso el tribunal de instancia procedió a archivar las acusaciones a base de la escueta asevera-ción de que el caso había sido sometido anteriormente a base de un testimonio perjuro; esto es, no se presentó prueba alguna al respecto ni el tribunal de instancia dilucidó judicialmente dicho hecho. En estos momentos, dicha situación constituye no sólo una laguna inexplicada sino que una insalvable. Bajo esas circunstancias, ¿qué garantía existe de que el testimonio de Francisco (Papo) Newman sea uno confiable? Somos del criterio que la actuación de comparecer, en relación con los mismos hechos delictivos, en dos (2) ocasiones distintas con prueba *833irreconciliable entre sí y mutuamente excluyente —sin una explicación razonable y completa para dicha situación— es por sí sólo, razón suficiente para que el foro judicial absuelva al acusado por duda razonable.
Pero, todavía hay más. La conducta que observara el propio departamento a nivel de instancia demuestra que dicho departa-mento no confiaba mucho en el testimonio de Francisco (Papo) Newman. Recordemos que —mientras todavía estaban pendien-tes y vigentes ante la Sala de San Juan del Tribunal Superior las acusaciones originalmente radicadas contra la señora Echevarría Rodríguez y los hermanos Guadalupe— dicho departamento, sin informarle nada a dicho foro judicial, resometió el caso ante el Tribunal de Distrito a base del testimonio de Newman. ÍQué explicación, razonable y lógica, puede haber para que el Depar-tamento de Justicia haya actuado en esa forma subrepticia e indebida? ÍPor qué no solicitar primero el archivo de las acusaciones pendientes ante el Tribunal Superior y luego proce-der a resometer el caso?
Como expresáramos en el escolio 9 de esta opinión, la única explicación lógica para dicho indebido proceder es que el depar-tamento no estaba “muy seguro” de que- podía obtener una determinación de causa probable a base del testimonio de “Papo” Newman y querían “ir a la segura”. Ello, no hay duda, demuestra la poca fe y confianza que tenía el propio departamento en el referido testigo-, falta de fe y confianza que, como hemos visto, lleva al Departamento de Justicia de Puerto Rico a incurrir en una conducta, a todas luces, indebida y reprensible; conducta, repeti-mos, que no es digna del mencionado departamento ni del Secretario de la referida dependencia gubernamental.
Reconocemos que, no obstante todos los fundamentos antes señalados en apoyo de la posición de que el testimonio de “Papo” Newman es uno “indigno de crédito”, todavía se puede alegar en contrario que el Jurado que intervino en el presente caso —per-sonas que, de ordinario, hemos dicho están en mejor posición que el tribunal apelativo para, aquilatar la prueba testifical— le “creyó” a “Papo” Newman. ÍPor qué, entonces, proponemos la *834intervención con, y revocación de, esa adjudicación de credibili-dad que hizo el juzgador de los hechos a nivel de instancia, adjudicación que, de ordinario, merece gran deferencia?
Lo hacemos, en primer lugar, llana y sencillamente debido a que entendemos que el Jurado que intervino en el presente caso no estuvo en posición óptima de avalar, y adjudicar, correctamente la credibilidad de Franciso (Papo) Newman. Como quedara ple-namente demostrado, el Jurado no tuvo el beneficio de la mayor parte de los fundamentos —y de la evidencia relativa a los mismos— a los que hemos hecho referencia anteriormente; situación que obviamente afectó los veredictos que el Jurado rindió respecto a ambos apelantes. Por otro lado, estamos plena-mente convencidos de que la publicidad excesiva de que' en particular fue objeto la señora Echevarría Rodríguez prejuicio a los jurados en contra de ésta; constituyendo evidencia fehaciente de dicho prejuicio, repetimos, los veridictos inconsistentes que, respecto al delito de asesinato en primer grado, rindió dicho Jurado.
En tercer lugar, e independientemente de lo antes expuesto, las innumerables interrogantes y lagunas existentes en el pre-sente caso respecto a tantos aspectos del mismo —en específico, en cuanto al aspecto de la repetitiva conducta impropia en que incurrió el Departamento de Justicia a lo largo de todo el procedimiento— impide que avalemos, y premiemos, esa con-ducta impropia con una confirmación de las convicciones decre-tadas a nivel de instancia. La actuación del Estado, la ausencia de una explicación satisfactoria y completa para la misma, causa en nuestro ánimo una profunda y fundada duda razonable:
Somos del criterio que no existen palabras para suficiente-mente enfatizar el hecho de que lo ocurrido en el presente caso- es una situación verdaderamente inaudita y sumamente preocu-pante. Ya haya ocurrido en el 1984, ya haya sido en el 1985, la realidad es una: funcionarios del Departamento de Justicia de Puerto Rico comparecieron ante el foro judicial con el fin de encausar criminalmente a unos ciudadanos, principalmente a base del testimonio perjuro de un testigo, con propósitos ajenos' al de *835hacer cumplida justicia. No podemos avalar dicha conducta impropia, repetimos, mediante la confirmación de las conviccio-nes decretadas a nivel de instancia. Procede, en consecuencia, la revocación de las sentencias apeladas en cuanto a ambos apelan-tes.
¡X¡ J.
Recapitulando: la apelante Lydia Echevarría Rodríguez nunca debió ser sometida al proceso que culminó en las convic-ciones y sentencias apeladas; esto es, el proceso celebrado a base de las acusaciones que se sometieron en virtud del testimonio del testigo Francisco (Papo) Newman. Entendiéndose decretado, por imperativo de ley, el sobreseimiento de las acusaciones original-mente radicadas contra ella al amparo de las disposiciones de la Regla 247 de Procedimiento Criminal, ante, él Estado estaba estatutariamente impedido de radicar las acusaciones que culmi-naron en su convicción en virtud de lo establecido en el inciso (d) de la citada Regla 247 de Procedimiento Criminal. Las conviccio-nes y sentencias contra ella dictadas, en consecuencia, son nulas en derecho.
Como si ello fuera poco, procede la revocación de las senten-cias dictadas contra la señora Echevarría Rodríguez por el fundamento adicional de que quedó plenamente demostrado que la publicidad excesiva de que ella fue objeta —publicidad que originó, fomentó y propició ilegalmente el Estado— prejuicio indebidamente al Jurado en su contra; constituyendo evidencia fehaciente de dicho prejuicio los veredictos inconsistentes que, en cuanto a ambos apelantes, rindiera el Jurado respecto al delito de asesinato en primer grado.
En tercer término, procede decretar la revocación de las sentencias apeladas en cuanto a ambos apelantes por el funda-mento de que el Estado no cumplió en el presente caso con la obligación que tiene de probar la culpabilidad de un imputado de delito más allá de duda razonable; ello debido a que el testimonio del principal testigo de cargo es uno “indigno de crédito” y *836principalmente, debido a que la actuación del Estado de compa-recer ante el foro judicial con dos (2) versiones distintas sobre unos mismos hechos delictivos —sin una explicación completa y satisfactoria para dicha situación— lleva irremediablemente en sus entrañas una duda razonable inherente que obliga al foro judicial a absolver al imputado de delito por duda razonable y fundada.
XII
Como podemos notar, resulta obvio que los apelantes Echevarría Rodríguez y López Watts no tuvieron el juicio “justo e imparcial” que le garantiza nuestra Constitución a toda persona que en esta jurisdicción es acusada de la supuesta comisión de un delito público. Los errores cometidos no sólo fueron varios sino que los mismos revisten la más seria gravedad.
Es por ello que sorprende que el Tribunal expresara en la opinión mayoritaria originalmente emitida que aun cuando
... en el procedimiento seguido en este caso se podría identificar alguna que otra situación que se debió haber evitado o donde se pudo haber actuado de modo más apropiado, consideramos que tales situaciones no alcanzan el calificativo de errores de derecho como tales, ni siquiera de naturaleza no perjudicial. Debe recordarse que el derecho a un juicio justo no significa el derecho a un juicio perfecto. (Enfasis suplido.) Pueblo v. Echevarría Rodríguez I, ante, pág. 381.
Al disentir en el año de 1987 de la mayoría del Tribunal en el caso de Pueblo v. López Rodríguez, 118 D.P.R. 515, 545 (1987), expresamos, en lo pertinente, que:
Nuestro sistema de justicia es “administrado” por seres humanos que, como tales, cometen errores. Ahí la única razón que puede justificar el que nos veamos impedidos de llevar a cabo “juicios perfectos”. Ello, sin embargo, debe ser siempre nuestro objetivo. Aceptar como meta lo contrario, desafortunadamente tendrá la consecuencia indeseada de que cada día nuestro sistema de justicia será más imperfecto, llegando el día en que el deterioro sea de tal magnitud que el mismo no sólo no será perfecto sino que tampoco será justo. (Enfasis suplido y en el original.)
*837Realmente no hay excusa alguna para que este Tribunal, consciente de que en el presente caso se han cometido errores graves a nivel de instancia que han tenido la consecuencia de impedir que el juicio celebrado haya sido uno justo e imparcial, le dé la espalda a dicha situación y se escude detrás del débil argumento de que resulta imposible celebrar un juicio perfecto. Ello, más que otra cosa, denota una actitud de impotencia judicial.
XIII
Con el cuestionable, y desesperado, objetivo de ratificar a toda costa la errónea decisión que emitiera el pasado 25 de abril de 1991, el Tribunal emite una segunda opinión en el presente caso. Aun cuando las personas directamente perjudicadas por esta lamentable actuación del Tribunal lo son, sin duda, los apelantes Echevarría Rodríguez y López Watts, la verdadera víctima de la opinión emitida en reconsideración por el Tribunal en el día de hoy lo es nuestro ordenamiento jurídico.
El Tribunal aparentemente se olvida del hecho fundamental de que la utilización por un tribunal apelativo del vehículo procesal decisorio de la “opinión” —a diferencia de la “sentencia” o la “resolución”— tiene la consecuencia de pautar el derecho en la jurisdicción en la cual dicho tribunal apelativo ejerce sus funcio-nes. IQué pautas establece la opinión hoy emitida?
Un examen de la referida opinión revela que el Tribunal, en su inútil afán por refutar los señalamientos jurídicos que se hacen en la presente opinión disidente, modifica sustancialmente o revoca dos (2) normas jurisprudenciales, de rica tradición e incuestio-nable corrección jurídica, vigentes en nuestra jurisdicción por largos años; situación que afecta el buen nombre y reputación del Tribunal por cuanto, inclusive, pone seriamente en entredicho el grado de conocimiento que pueda tener la mayoría de los inte-grantes de este Foro sobre la naturaleza de los recursos que diariamente deben considerar y de las consecuencias de las decisiones que, respecto a dichos recursos, emiten.
La principal “espina” en el “costado” del Tribunal lo consti-tuye nuestro primer fundamento, esto es, que el Estado estaba *838estatutariamente impedido de radicar contra Lydia Echevarría las acusaciones que culminaron en las convicciones que hoy revisamos; ello, como demostramos anteriormente a la saciedad, por razón de que por imperativo de ley procedía ordenar el archivo de las acusaciones originalmente radicadas contra la señora Echevarría bajo las disposiciones de la Regla 247(b) de Procedimiento Criminal, ante. Dicho planteamiento lleva al Tribunal a desesperadamente esgrimir dos (2) argumentos con el propósito de refutar el mismo.
A esos efectos, en primer lugar, la mayoría insiste en su posición original de que no resulta procedente la consideración de dicho planteamiento por cuanto “la señora Echevarría Rodríguez no levantó ni discutió esa cuestión directamente como error en su apelación ni en ninguna de las mociones de reconsideración que ha presentado” ante el Tribunal. (Énfasis suplido y en el original.) Opinión mayoritaria, pág. 757.
Como debe resultar obvio para los conocedores del derecho en Puerto Rico, las expresiones antes mencionadas resultan desgra-ciadas por demás. Al así resolver, el Tribunal echa por la borda una rica y preciosa norma que hasta el día de hoy había distinguido a este Foro como un tribunal de justicia; norma basada en lo dispuesto en la Ley de 12 de marzo de 1903 (4 L.ER.A. see. 36) (13) y en docenas de decisiones hasta hoy emitidas. (14)
*839En segundo término, y a los mismos propósitos y efectos, aduce el Tribunal que “[s]e pretende, en la opinión minoritaria, atacar en este procedimiento una sentencia final y firme emitida en otro procedimiento en que se resuelve la misma cuestión entre las mismas partes”. (Énfasis suplido.) Opinión mayoritaria, pág. 765. Somos los primeros en aceptar que resulta un tanto difícil entender la antes transcrita manifestación del Tribunal. Procede-mos, en beneficio de la mayoría del Tribunal, a descifrar la misma. Se refiere el Tribunal al hecho de que luego que el foro de instancia, mediante la sentencia que emitiera el 20 de mayo de 1985, ordenara la desestimación de las acusaciones originalmente radicadas bajo la citada Regla 64(p) de Procedimiento Criminal, la señora Echevarría Rodríguez acudió en revisión de dicha actua-ción —vía “certiorari”— ante este Tribunal; proveyendo este Foro un no ha lugar al mencionado recurso de certiorari.
Esta es la “sentencia final y firme emitida en otro procedi-miento . . . entre las mismas partes” a la que, increíblemente, se refiere el Tribunal en su segundo argumento. (Énfasis suplido.) Opinión mayoritaria, pág. 765. Conceptualmente, sin duda, el argumento del Tribunal es uno sobre cosa juzgada. El argumento a esos efectos esgrimido por el Tribunal únicamente puede deberse a dos (2) razones: (1) que la desesperación por refutar nuestro planteamiento no tiene límite, o (2) al desconocimiento, por parte de la mayoría, de la naturaleza del recurso de certiorari y de la consecuencia jurídica del “tristemente famoso no ha lugar”.
Como debería de ser del conocimiento de todos, una resolución denegatoria de un auto de certiorari no implica posición alguna del Tribunal respecto a los méritos de la causa sobre la cual trata dicho recurso. La resolución denegatoria simplemente es índice de la facultad discrecional de este Tribunal para negarse a revisar en determinado momento una decisión emitida por un *840tribunal de instancia. Regla 21 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. I-A.
El Tribunal aparentemente “olvida” que siendo discrecional la concesión o negativa de un auto de certiorari, una resolución que declare “no ha lugar” al mismo no resuelve implícitamente cuestión alguna contra el peticionario a los efectos de cosa juzgada. Así lo hemos resuelto. Véanse: Suc. Meléndez v. DACO, 112 D.P.R. 86 (1982); Sucn. Andrades v. Sosa, 45 D.P.R. 732 (1933).
Así, igualmente, lo ha decidido el Tribunal Supremo de los Estados Unidos en innumerables ocasiones: Hughes Tool Co. v. Trans World Airlines, 409 U.S. 363 (1973); Indianapolis v. Chase National Bank, 314 U.S. 63 (1941); Mercer v. Theriot, 377 U.S. 152 (1964); Hanover Shoe v. United Shoe Mach., 392 U.S. 481, 488 n.6 (1968); Maryland v. Baltimore Radio Show, 338 U.S. 912 (1950); Brown v. Allen, 344 U.S. 443 (1953); Sunal v. Large, 332 U.S. 174 (1947); House v. Mayo, 324 U.S. 42 (1945); Atlantic Coast Line R. Co. v. Rowe, 283 U.S. 401 (1931); Seney v. Swift & Co., 260 U.S. 146 (1922); Hamilton Shoe Co. v. Wolf Brothers, 240 U.S. 251 (1916); Ohio Ex Rel. Eaton v. Price, 360 U.S. 246 (1959).

En síntesis, queda sobre aviso la clase togada del País que de hoy en adelante el Tribunal no atenderá ni resolverá ninguna cuestión que no le sea planteada frontalmente en el proceso de revisión, no importa la injusticia que conlleve la no considera-ción del error cometido pero no levantado, y, que el “no ha lugar” que el Tribunal emita en un recurso de “certiorari” constituye, en Derecho, “cosa juzgada”.

En cuanto al señalamiento del “enjuiciamiento —sumamente duro— del Secretario de Justicia [Ledo. Rivera Cruz] que se hace en la opinión disidente” (opinión mayoritaria, pág. 766), resulta, cuando menos, sumamente curioso que en la nueva opinión mayoritaria únicamente se haga una defensa del licenciado Rivera Cruz y no del ex Secretario Martínez Acosta, el cual igualmente es enjuiciado en nuestra ponencia. No se nos ocurre, de momento, razón alguna para la diferencia que en cuanto a esta situación hace la mayoría de los integrantes del Tribunal.
*841XIV
Termina la nueva opinión mayoritaria haciendo una reflexión sobre la “justicia” que debe imperar en nuestra jurisdicción. Dicha reflexión constituye una increíble ironía. Al respecto, procede señalar que en el pasado, ante una situación demostrativa de que se había errado al emitirse una decisión, este Tribunal nunca vaciló en corregir su equivocación. Evidencia maravillosa y fehaciente de ese hoy añorado proceder lo constituye la decisión que se emitiera en Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40 (1980). La actitud entonces reinante en el seno del Tribunal quedó plasmada para la posteridad en la extraordinaria terminología con que se comenzó la mencionada decisión, a saber:
El temor de que se nos tache de inconsistentes no debe impedir que reconsideremos la opinión emitida en este caso el pasado 20 de noviembre. Persistir en el error para realzar la consistencia de lo decidido constituiría una abdicación del deber que tenemos, como tribunal apelativo, de impartir justicia y de pautar el derecho. Es por ello que abordamos nuevamente la controversia cuya solución hemos intentado en dos opiniones anteriores. Reyes Coreano v. Director Ejecutivo, ante, pág. 42.
La referida actitud y disposición de hacer cumplida justicia —esa fina sensibilidad— es una hoy ausente del seno del Tribunal. En la actualidad, en lugar de reconsiderar y corregir el error cometido anteriormente, se intenta explicar y justificar la injusticia cometida. El Tribunal se olvida de que los hechos del presente caso trascienden, inclusive, la cuestión de si los apelan-tes son o no culpables de los hechos que se le imputan y de que de lo que verdaderamente se trata es de la ilegal utilización del procedimiento criminal pautado por nuestro ordenamiento ju-rídico por unos funcionarios públicos que representan al Estado en nuestra jurisdicción y que se supone actúen conforme a la ley, actuación o conducta impropia que desemboca en la crasa viola-ción del debido proceso de ley y de los derechos civiles de unos ciudadanos, todo ello con el impropio propósito de adelantar unos intereses políticos personales. Ello resulta ser no sólo monstruoso sino aterrador.
*842Si ello es posible que ocurra en nuestro País sin que la Rama Judicial investigue a fondo, rechace y condene dicha ilegal actuación, Iqué garantías tienen nuestros conciudadanos de que no le ocurrirá lo mismo a uno de ellos en el mañana? La contestación es sencilla: Ninguna. Es por ello que disentimos.

(1) R. Niebuhr, The Children of Light and The Children of Darkness, 1944, citado en J. Bartlett, Familiar Quotations: A Collection of Passages, Phrases and Proverbs Traced to their Sources in Ancient and Modern Literature, 13ra ed. rev., Boston, Ed. Little, Brown and Co., 1956, pág. 963b.


(2) La defensa, posteriormente, desistió de la referida moción de desestimación, solicitud que el foro de instancia concedió.


(3) Dicho comunicado de prensa fue incluido, como Exhibit A, en una moción de fecha 27 de febrero de 1985 que radicara ante el tribunal de instancia el Ministerio Fiscal.


(4) En el recurso de certiorari que se radicara, 0-85-346, la señora Echevarría Rodríguez específicamente le imputó al foro de instancia haber errado al desestimar bajo las disposiciones de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, los pliegos acusatorios que contra ella pesaban. El Juez suscribiente no intervino en la consideración y solución del mencionado recurso.


(5) En algunas situaciones, un “fiscal especial independiente” es el que ostenta la representación del Estado en relación con ciertos asuntos de índole criminal. A esos efectos, véase la Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. secs. 99h-99z).


(6) El incumplimiento con la arriba mencionada obligación puede, inclusive, desem-bocar en responsabilidad civil para el Estado. Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991), y en casos de conducta impropia o inmoral por parte del Fiscal, en la destitución de éste. Véase el Art. 5 de la Ley Núm. 23 de 24 de julio de 1952 (3 L.P.R.A. sec. 93a).


(7) Para la fecha en que se llevaron a cabo los procedimientos del presente caso a nivel de instancia, la Regla 247 de Procedimiento Criminal, 84 L.P.R.A. Ap. II, disponía:
“(a) Por el Secretario de Justicia o fiscal. El Secretario de Justicia o el fiscal podrán, previa aprobación del tribunal, sobreseer una acusación con respecto a todos o algunos de los acusados, y el proceso contra dichos acusados quedará terminado. Excepto según se dispone en el apartado (e) de esta regla, dicho sobreseimiento no podrá solicitarse durante el juicio, sin el consentimiento de dichos acusados.
“(b) Por el tribunal; orden. El tribunal, a instancia propia, o a petición del fiscal o en pro de la justicia, podrá decretar el sobreseimiento de una acusación o denuncia. Las causas de sobreseimiento deberán exponerse en la orden que al efecto se dictare, la cual se unirá al expediente del proceso.
“(c) Exclusión de acusado para prestar testimonio. En un proceso contra dos o más personas el tribunal podrá, en cualquier momento después del comienzo del juicio pero antes que los acusados hubieren comenzado su defensa, ordenar que se excluya del proceso a cualquier acusado, de modo que pueda servir de testigo de El Pueblo de Puerto Rico. Cuando se hubiere incluido a dos o más personas en la misma acusación y el tribunal fuere de opinión que no existen pruebas suficientes contra uno de los acusados, deberá decretar que se le excluya del proceso, antes de terminarse el período de la prueba, de modo que pueda servir de testigo a su compañero.
“(d) Efectos. El sobreseimiento decretado de acuerdo con esta regla impedirá un nuevo proceso por los mismos hechos.” (Énfasis suplido.)


(8) Autor, entre otras obras, de El Juicio y la Metamorfosis.


(9) Somos del criterio que nadie puede negar, por lo menos con alguna seriedad, la ilegalidad e impermisibilidad de la actuación del Departamento de Justicia en este aspecto. El resultado de su actuación fue el de mantener vigentes y pendientes por un período aproximado de mes y medio —del 14 de abril, fecha en que sometieron los casos por segunda ocasión, hasta el 20 de mayo de 1985, fecha en que el Tribunal Superior “desestimó” las acusaciones pendientes— dos (2) procedimientos criminales paralelos que versaban sobre los mismos hechos y los mismos delitos.
*806La mejor evidencia de la ilegalidad de ese proceder lo constituye el hecho de que la señora Echevarría Rodríguez, estando ya disfrutando legalmente de libertad bajo fianza respecto a los cargos criminales orginalmente radicados, pudo haber sido arrestada, y privada de su libertad nuevamente, si se diligencia la orden de arresto expedida como consecuencia de la segunda determinación de causa probable.
Dicha conducta es una conducta reprensible que no es digna del Departamento de Justicia de Puerto Rico ni del Secretario del mismo. Tal parece ser que el Departamento de Justicia, antes de solicitar el archivo de las acusaciones pendientes ante el Tribunal Superior, quería “asegurarse” de que obtendría una determinación de causa probable a base del testimonio de Francisco (Papo) Newman.
Ese hecho, aparte de demostrar la poca fe que el Departamento tenía en ese testigo, es una actuación que deja mucho que desear y no es la que el Pueblo de Puerto Rico tiene el derecho a esperar, en todo momento, de los funcionarios del referido departamento.


(10) Resulta procedente, en estos momentos, enfatizar el hecho de que la señora Echevarría Rodríguez nunca “renunció” a este planteamiento. Como surge de la relación de hechos que hiciéramos, la señora Echevarría no sólo recurrió ante este Tribunal —vía certioran— en revisión de la sentencia emitida por el foro de instancia el 20 de mayo de 1985 sino que solicitó, en tiempo y por ese fundamento en específico, la desestimación de los nuevos pliegos acusatorios radicados contra ella.


(11) De hecho, y antes de que la mencionada disposición reglamentaria fuera enmendada por la Ley Núm. 208 de 23 de julio de 1974, nuestra jurisprudencia establecía —sabiamente, a nuestro entender— que la sola declaración de un coautor no corroborada por alguna otra prueba que, por sí misma y sin tomar en consideración el testimonio del coautor, tienda a demostrar la relación del acusado con la comisión del delito que se le imputa, no era suficiente para sostener la convicción del acusado. Véase Pueblo v. García Delgado, 93 D.P.R. 797 (1966).
*830A partir de la enmienda efectuada por la citada Ley Núm. 208 de 1974, el testimonio único del coautor es suficiente por sí sólo; se le exige, sin embargo, al juzgador de los hechos que lo examine “con desconfianza y cautela”. Véase Pueblo v. Agosto Castro, 102 D.P.R. 441 (1974).


(12) Debe recordarse que el Departamento de Justicia originalmente sometió el caso el día 2 de septiembre de 1984, resometiendo el mismo el día 14 de abril de 1985.


(13) “Sección 36. Facultades como tribunal de apelación
“El Tribunal Supremo de Puerto Rico constituirá de aquí en adelante un tribunal de apelación y no un tribunal de casación. En sus deliberaciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, dicho Tribunal no se limitará solamente a infracciones de ley o quebrantamientos de forma, según fueren señalados, alegados o salvados por los litigantes, o según se hiciera constar en sus exposiciones y excepciones, sino que con el más alto fin de justicia el Tribunal puede también entender en todos los hechos y tramitaciones en la causa tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor administración de justicia y del derecho, y evitar injusticias y demoras. — Marzo 12, 1908, p. 58, sec. 1, ef. Marzo 12, 1903, p. 58, sec. 1, ef. Marzo 12, 1903.”


(14) A manera de ejemplo, véanse: Ab Intestato Marini Pabón, 107 D.P.R. 433 (1978); López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197 (1978); Pueblo v. Santiago, 106 D.P.R. 1 (1977); Pueblo v. Colón Obregón, 102 D.P.R. 369 (1974); Santiago Cruz v. Hernández Andino, 91 D.P.R. 709 (1965); Pueblo v. Aletriz, 85 D.P.R. 646 (1962); Dávila v. Valdejully, 84 D.P.R. 101 (1961); Pueblo v. Túa, 84 D.P.R. 39 (1961); Reyes v. Reyes, 76 D.P.R. 284 (1954); Pueblo v. Rosado, 78 D.P.R. 436 (1955); Pueblo v. Sanjurjo, 73 D.P.R. 574 (1952); *839Pueblo v. Lugo, 69 D.P.R. 41 (1948); Rivera v. Sucn. Lugo, 42 D.P.R. 189 (1931); El Pueblo v. Barrios, 23 D.P.R. 831 (1916); El Pueblo v. Lebrón, 23 D.P.R. 668 (1916); Pueblo v. Díaz (a) Leña Verde, 10 D.P.R. 466 (1906).